Case: 1:18-cv-04542 DocumentMichael
                            #: 53-2Yazbec   - 6/26/2019
                                    Filed: 02/20/20  Page 1 of 42 PageID #:475
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION

 3
         ROWENA DZIUBLA,                                                )
 4                                                                      )
                                Plaintiff,                              )
 5                                                                      )
                 vs.                                                    ) Case No.
 6                                                                      ) 1:18-cv-4542
         J.C. ANDERSON, INC., and                                       )
 7       PETER ERLING JACOBSEN,                                         )
                                                                        )
 8                              Defendants.                             )

 9

10

11                      The deposition of MICHAEL L. YAZBEC, taken

12       in the above-entitled cause before Gabrielle Pudlo,

13       CSR, and Notary Public within and for the County of

14       Cook and State of Illinois, taken pursuant to the

15       Federal Code of Civil Procedure for the United

16       States District Court, Northern District of

17       Illinois, Eastern Division, at 20 South Clark

18       Street, Suite 500, in the City of Chicago, Illinois,

19       on June 26, 2019, at the hour of 3:48 p.m.

20

21

22

23

24

                             Worldwide Litigation Services
                         (312) 528-9111 | info@worldwidelit.com
                                                                               Ex. B
                                                                                   Page 1 (1)
Case: 1:18-cv-04542 DocumentMichael
                            #: 53-2Yazbec   - 6/26/2019
                                    Filed: 02/20/20  Page 2 of 42 PageID #:476
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1                           A P P E A R A N C E S:

 2               GOLDMAN& EHRLICH
                 BY: MR. SAM SEDAEI
 3                    20 South Clark Street, Suite 500
                      Chicago, Illinois 60603
 4                    (312) 332-6733
                      sam@goldmanehrlich.com
 5
                                  On behalf of the Plaintiff;
 6

 7               VEDDER PRICE
                 BY: MS. MICHELLE T. OLSON
 8                    222 North LaSalle Street
                      Chicago, Illinois 60601
 9                    (312) 609-7569
                      molson@vedderprice.com
10
                                    On behalf of Defendant
11                                  J.C. Anderson, Inc.;

12               PRETZEL & STOUFFER, CHTD.
                 BY: MS. MARY H. CRONIN
13                    1 South Wacker Drive, Suite 2500
                      Chicago, Illinois 60606
14                    (312) 578-7458
                      mcronin@pretzel-stouffer.com
15
                                  On behalf of Defendant
16                                Peter Erling Jacobsen.

17
                 ALSO PRESENT:
18
                        MS. ROWENA DZIUBLA
19

20

21

22

23

24

                             Worldwide Litigation Services
                         (312) 528-9111 | info@worldwidelit.com                  Page 2 (2)
Case: 1:18-cv-04542 DocumentMichael
                            #: 53-2Yazbec   - 6/26/2019
                                    Filed: 02/20/20  Page 3 of 42 PageID #:477
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1                                         I N D E X

 2       WITNESS EXAMINATION                         DX          CX     RDX      RCX

 3       MICHAEL L. YAZBEC

 4       By Mr. Sedaei                                 4

 5                                    E X H I B I T S

 6       DEPOSITION EXHIBITS                                              MARKED

 7       Yazbec Exhibit No. 1                                                 19

 8       Yazbec Exhibit No. 2                                                 35

 9       Yazbec Exhibit No. 3                                                 42

10       Yazbec Exhibit No. 4                                                 46

11       Yazbec Exhibit No. 5                                                 54

12       Yazbec Exhibit No. 6                                                 60

13       Yazbec Exhibit No. 7                                                 67

14       Yazbec Exhibit No. 8                                                 74

15       Yazbec Exhibit No. 9                                                 76

16       Yazbec Exhibit No. 10                                                77

17

18

19

20

21

22

23

24

                             Worldwide Litigation Services
                         (312) 528-9111 | info@worldwidelit.com                  Page 3 (3)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 4 of 42 PageID #:478
                                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1                    (Witness sworn.)                               1   let me know. But please only ask for a break after
 2                   MICHAEL L. YAZBEC,                              2   you've answered a question -- you have answered a
 3     called as a witness on behalf of the plaintiff,               3   question but before I have asked a new question.
 4     being first duly sworn, was examined and testified            4      A. Okay.
 5     as follows:                                                   5      Q. If you don't hear or understand a
 6                   DIRECT EXAMINATION                              6   question, ask me and I will repeat or rephrase. But
 7     BY MR. SEDAEI:                                                7   if you do answer a question, I will assume that you
 8        Q. Hello, Mr. Yazbec.                                      8   understood the question. Okay?
 9        A. Good afternoon.                                         9      A. Okay.
10        Q. My name is Sam Sedaei. I'm an attorney                 10      Q. Have you consumed any medicine or alcohol
11     for the plaintiff in this case, Ms. Dziubla.                 11   over the past twelve hours?
12             Would you please state your full name for            12      A. No.
13     the record.                                                  13      Q. I guess Illinois is going towards the
14        A. Michael Louis Yazbec.                                  14   direction of legalizing marijuana for recreational
15        Q. Have you been deposed before?                          15   purposes.
16        A. Yes.                                                   16         So maybe I should add, Have you used any
17        Q. Have you been deposed before more than                 17   recreational drugs over the past twelve hours?
18     once?                                                        18      A. No.
19        A. Just once.                                             19      Q. Congratulations, you're the first deponent
20        Q. When was that?                                         20   I've ever asked that question.
21        A. I was trying to recall. It had to be at                21         Is there any reason such as being under
22     least 20-plus years ago when I was a Project Manager         22   unusual stress, a physical or mental condition, or
23     at Turner Construction, related to a Workers'                23   being under the influence of any substances that
24     Compensation claim.                                          24   would prevent or limit your ability today to give
                                                           Page 4                                                            Page 6
 1        Q. Do you understand that your testimony                   1   truthful answers to my questions?
 2     today will be under oath?                                     2      A. No.
 3        A. Yes.                                                    3      Q. What did you do to prepare for today's
 4        Q. I'm going to go over some basic ground                  4   deposition?
 5     rules to keep in mind as we proceed. You may recall           5      A. Met with Counsel.
 6     some of it from 20 years ago; probably not.                   6      Q. You don't need to tell me what you
 7        A. No.                                                     7   discussed. Did you meet with anybody else other
 8        Q. A deposition is much like a conversation,               8   than Counsel?
 9     but there are a few differences. For one, we have a           9      A. I did not.
10     court reporter today who is attempting to transcribe         10      Q. Okay. So you didn't meet with anybody
11     the conversation. Therefore, we can't interrupt              11   else at JCA?
12     each other. So please wait until I have finished             12      A. I did not.
13     asking the question before answering, and I will             13      Q. Okay. Did you look at any documents?
14     wait until you have responded to a question before           14      A. I did.
15     speaking.                                                    15      Q. What types of documents did you look at?
16        A. Understood.                                            16      A. I believe we reviewed the Interrogatories
17        Q. Also, in answering questions, please try               17   that were prepared previously.
18     to use full answers, which you have done so far;             18      Q. Uh-huh. Would that be JCA's Answers to
19     like yeses and nos versus uh-huhs and uh-uhs. Try            19   Plaintiff's Interrogatories?
20     to refrain from -- try to make sure that your                20      A. I believe so.
21     answers are verbal rather than head nods and head            21      Q. Okay. Any other type of document you can
22     shakes.                                                      22   recall that you looked at?
23        A. Okay.                                                  23      A. Some emails; exhibits, I guess.
24        Q. Okay. If you need to take a break, just                24      Q. Okay. Would these have been exhibits from
                                                           Page 5                                                            Page 7
                                                 Worldwide Litigation Services
                                             (312) 528-9111 | info@worldwidelit.com                                  Page 4 (4 - 7)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 5 of 42 PageID #:479
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1     Plaintiff's deposition?                                  1         A. Nope.
 2        A. I don't know.                                      2         Q. Are you currently employed?
 3        Q. It's okay; whatever you know. Your                 3         A. Yes.
 4     counsel can't answer these questions. I understand       4         Q. Who is your current employer?
 5     she probably knows the answer, but just tell me what     5         A. J.C. Anderson.
 6     you remember or you know.                                6         Q. And for how long have you been with JCA?
 7        A. Okay.                                              7         A. It will be eight years on July 18th of
 8        Q. But some emails relating directly or               8   this year; almost eight years.
 9     indirectly to Ms. Dziubla?                               9         Q. Have you had more than one title at JCA?
10        A. Correct.                                          10         A. Yes.
11        Q. Okay. Anything else you looked at?                11         Q. Okay. Let's start with the first title
12        A. That's it.                                        12   that you held at JCA. What was that?
13        Q. Okay. Can you tell me where you reside,           13         A. Executive Vice President.
14     just city and state.                                    14         Q. Okay. For how long were you an Executive
15        A. Sure. Orland Park, Illinois.                      15   V.P.?
16        Q. For how long have you been a resident             16         A. Approximately two years.
17     there?                                                  17         Q. What's the next title you held?
18        A. Thirteen years.                                   18         A. President.
19        Q. Can you tell me your date of birth.               19         Q. Is that your title today?
20        A. June 1, 1963.                                     20         A. Yes.
21        Q. Can you tell me the most advanced                 21         Q. So you've only had two titles at JCA?
22     educational degree that you have?                       22         A. Correct.
23        A. Master's degree in Architecture.                  23         Q. What were your duties and responsibilities
24        Q. And where did you get your Master's degree        24   as an Executive V.P.?
                                                      Page 8                                                          Page 10
 1     from?                                                    1      A. Primarily new business development.
 2        A. University of Illinois, Urbana-Champaign.          2      Q. Anything else?
 3        Q. What year?                                         3      A. That was it.
 4        A. Master's degree was 1988.                          4      Q. What are your duties and responsibilities
 5        Q. Do you have any other Master's degrees?            5   as the President?
 6        A. No.                                                6      A. Basically oversight of all operations;
 7        Q. Do you have a Bachelor's degree?                   7   Sales, Marketing, Operations, Finance.
 8        A. I do.                                              8      Q. As an executive V.P., who did you report
 9        Q. And is that, like, a Bachelor of Arts or           9   to?
10     science?                                                10      A. Tom Bean.
11        A. I have a Bachelor of Arts in Urban                11      Q. Who was President at the time?
12     Planning.                                               12      A. Correct.
13        Q. From what college?                                13      Q. Did you ever report to Mr. Radoha too?
14        A. University of Illinois, Urbana-Champaign.         14      A. I did not.
15        Q. When did you graduate with that degree            15      Q. But was he employed at JCA when you joined
16     from there?                                             16   JCA?
17        A. 1985.                                             17      A. Yes, he was.
18        Q. Was your Master's degree a three-year             18      Q. And he was the President too?
19     program?                                                19      A. He was. But I reported directly to Tom
20        A. Yes.                                              20   Bean.
21        Q. Do you have any other post high school            21      Q. And as President, do you report to
22     degrees?                                                22   anybody?
23        A. No.                                               23      A. I report to the owners of the company.
24        Q. A certificate of any kind?                        24      Q. Who are...
                                                Page 9                                                                Page 11
                                            Worldwide Litigation Services
                                        (312) 528-9111 | info@worldwidelit.com                                  Page 5 (8 - 11)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 6 of 42 PageID #:480
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1        A. Jim and Tom Schumacher.                                 1      A. Yes, he does. Human Resources falls under
 2        Q. Who was involved -- to your knowledge, who              2   Mike's purview, Information Technology, banking,
 3     was involved in your hiring?                                  3   insurance. That's about it.
 4        A. Tom Bean and Jim Schumacher.                            4      Q. Were you involved in Mr. Power's hiring?
 5        Q. Are these the individuals who interviewed               5      A. I was not.
 6     you?                                                          6      Q. When was the first time you met Mr. Power?
 7        A. Yes.                                                    7      A. My first day of work at J.C. Anderson.
 8        Q. Did anybody else interview you?                         8      Q. That's when you joined JCA after
 9        A. No.                                                     9   Mr. Power, correct?
10        Q. Do you remember whose signature was at the             10      A. I did, yes.
11     bottom of any offer letter you received from JCA?            11      Q. I think you alluded to this earlier. But
12        A. I believe it was Kevin's.                              12   who is Mr. Jim Schumacher?
13        Q. Kevin...                                               13      A. He is one of the owners of the company.
14        A. Kevin Radoha. But I did not interview                  14      Q. Do you know if he reports to anybody?
15     with him.                                                    15      A. I don't think so.
16        Q. Okay. Can you name some of the clients                 16      Q. There's nobody higher than him at the
17     that you would consider to be major clients of JCA?          17   company?
18            MS. OLSON: Objection, relevance.                      18      A. He has a partner, a 50 percent partner,
19     BY MR. SEDAEI:                                               19   which is his brother Tom.
20        Q. By the way, when she objects, you should               20      Q. Do you know for how long he has been with
21     still go ahead and answer afterwards unless she              21   the company or owned the company?
22     specifically tells you not to answer a question.             22      A. Good question. I know his father
23        A. Right. Some of our major clients?                      23   purchased the company in 1976. I am not quite sure
24        Q. Yes.                                                   24   of the date when Jim and his brother bought out
                                                          Page 12                                                         Page 14
 1        A. DePaul University, Commonwealth Edison,                 1   their father. I'm going to guess --
 2     Jones Lang LaSalle, CB Richard Ellis, Cushman &               2      Q. Ballpark, that's fine.
 3     Wakefield; major clients.                                     3      A. -- mid '80s, maybe.
 4        Q. Okay. To your knowledge, other than the                 4      Q. But before they bought out their father,
 5     case that we are here for today, has JCA ever been            5   were they -- "they" being Mr. Schumachers -- working
 6     sued by a current or former employee?                         6   at JCA?
 7        A. Not to my knowledge.                                    7      A. Yes, I believe, to the best of my
 8        Q. To your knowledge, has any current or                   8   knowledge.
 9     former employee threatened to sue the company                 9      Q. Do you know Ms. Dziubla?
10     because of something that they allege happened at            10      A. Yes.
11     the company?                                                 11      Q. And how do you know her?
12        A. Not to my knowledge.                                   12      A. We hired her to be an Estimator for us.
13        Q. To your knowledge, has anyone -- any                   13      Q. Were you involved in Ms. Dziubla's hiring?
14     current or former employees at JCA alleged that you          14      A. Yes.
15     personally discriminated against them?                       15      Q. What was your level of involvement with
16        A. No.                                                    16   the hiring?
17        Q. To your knowledge, has any current or                  17      A. I sat in on her initial interview.
18     former JCA employees alleged that you have                   18      Q. Okay. What else did you do in relation to
19     retaliated against them?                                     19   her hiring?
20        A. No.                                                    20      A. I guess that's really it.
21        Q. Can you tell me who Michael Power is.                  21      Q. Were there other individuals who
22        A. Michael Power is our Chief Financial                   22   interviewed Ms. Dziubla too?
23     Officer.                                                     23      A. Yes.
24        Q. Does he have any other role?                           24      Q. Do you recall who they were?
                                                          Page 13                                                         Page 15
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                    Page 6 (12 - 15)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 7 of 42 PageID #:481
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1        A. Yes.                                               1      Q. Right.
 2        Q. Who were they?                                     2      A. How's it going?
 3        A. Steve Boulukos.                                    3      Q. So small talk, that kind of thing?
 4        Q. Who else?                                          4      A. Uh-huh.
 5        A. Greg Garland.                                      5      Q. To your knowledge, how was Ms. Dziubla's
 6        Q. Anyone else?                                       6   performance while she was employed at JCA?
 7        A. That's it.                                         7      A. Good; no issues.
 8        Q. And then after the interviews concluded,           8      Q. And how did she come across to you
 9     did you all have some kind of a meeting to discuss       9   personally? Was she personable? Any other
10     the various candidates?                                 10   adjective may use?
11        A. Yes, we did.                                      11      A. Yes, very personable, smart.
12        Q. And were there other candidates that you          12         MR. SEDAEI: Do you mind if I take a
13     interviewed for the position?                           13      minute to get a refill?
14        A. Yes, there were.                                  14         THE WITNESS: Only if I can get some
15        Q. What made JCA hire Ms. Dziubla over the           15      water.
16     other candidates?                                       16                (Brief pause.)
17        A. I think her technical abilities in                17         MR. SEDAEI: We can go back on the record.
18     estimating were superior to the other candidates,       18   BY MR. SEDAEI:
19     her ability to work in the software system that we      19      Q. Did Ms. Dziubla have an employment
20     used were the two main...                               20   contract with JCA?
21        Q. Were the two main reasons?                        21      A. I don't believe so.
22        A. Were the two main reasons, yes.                   22      Q. So she was an at-will employee?
23        Q. And so would it be accurate to say that           23      A. Yes.
24     the first time that you met Ms. Dziubla was at her      24         MR. SEDAEI: Mark this as Number 1.
                                                     Page 16                                                         Page 18
 1     initial interview?                                       1                (Yazbec Exhibit No. 1
 2        A. That would be correct.                             2                marked for identification.)
 3        Q. Did you know her beforehand?                       3   BY MR. SEDAEI:
 4        A. I did not.                                         4      Q. Mr. Yazbec, I'm showing you what's marked
 5        Q. Okay. Did you know of her beforehand?              5   as Exhibit 1. Would you take a look at that and
 6        A. I did not.                                         6   tell me if you know what this document is?
 7        Q. Have you ever been Ms. Dziubla's direct            7      A. Yes. It's our office Policies and
 8     supervisor at any time during her employment?            8   Procedures Manual.
 9        A. No.                                                9      Q. And is this handbook given to all new
10        Q. How often did you interact with                   10   hires at JCA?
11     Ms. Dziubla while she was employed at JCA?              11      A. Yes.
12        A. Occasionally.                                     12      Q. Do you know if Ms. Dziubla was provided a
13        Q. Can you give me, like, an estimate of             13   copy of this handbook?
14     frequency? Is that once a week, once a month?           14      A. I did not personally do it, but she should
15        A. Probably at least once a week.                    15   have been given this on her first day of employment.
16        Q. Were the interactions related to specific         16      Q. Okay. When employees are given this
17     projects?                                               17   handbook on their first day, is there usually any
18        A. Occasionally, sometimes.                          18   kind of discussion about its contents; or are they
19        Q. And other times they were just personal           19   given this handbook and told that, You can use it as
20     meet and greet or something?                            20   reference as needed.
21        A. Besides the normal pleasantries of working 21             A. We actually give it to them on the first
22     in close quarters with a bunch of people, yes.          22   day. Usually the first day of employment is a
23        Q. Okay.                                             23   pretty -- they're not given their job
24        A. Good morning, Hello.                              24   responsibilities on that day.
                                                     Page 17                                                         Page 19
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                Page 7 (16 - 19)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 8 of 42 PageID #:482
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1           So we ask them to review it, any                     1   for employees.
 2     questions. They usually end up spending a good             2      Q. I understand. Just going back to
 3     portion of the first day with H.R. -- Mike --              3   something, I mean, it's something I should have
 4     filling out other paperwork; insurance stuff, W-9's,       4   asked maybe at the beginning. But I asked Mr. Power
 5     things like that. So if they have any questions on         5   this question too.
 6     this after they've been through it, Mike is there to       6           Just generally, how do you describe what
 7     answer those questions.                                    7   JCA does?
 8        Q. Okay. And after someone is hired and                 8      A. We are interior contractors. So our work
 9     they're given that handbook, if they have questions,       9   is entirely focused on commercial and institutional
10     the answers to which may already be in the booklet,       10   office interiors --
11     would the employee still have the option of reaching      11      Q. You're a general -- I'm sorry.
12     out to Mr. Power or anyone else at JCA and ask those      12      A. A general contractor, yes.
13     questions?                                                13      Q. Okay. Did you have something else to say?
14        A. Absolutely.                                         14      A. No. The institutional part is classrooms
15        Q. And if they do, they would receive                  15   and things that we do for our DePaul client, which
16     answers?                                                  16   is a little different than 90 percent of our
17        A. Yes. We want to make sure everyone                  17   clients, which are commercial office interiors,
18     understands what's in here.                               18   general contracting.
19        Q. Okay. Do you know if Ms. Dziubla and JCA            19           We also self-perform work; drywall,
20     had any kind of a non-compete agreement that              20   carpentry, ceilings. We have a field -- union field
21     prohibited her from working with any other                21   staff of approximately somewhere between 50 and 75,
22     competitors while she was -- you know, after she          22   depending on the workload.
23     leaves JCA?                                               23      Q. You said they're all union?
24        A. It is my understanding that we were asking          24      A. Yes.
                                                       Page 20                                                           Page 22
 1     all employees to sign a non-compete,                       1      Q. Which union do they belong to?
 2     non-solicitation agreement. So we had two separate         2      A. Carpenters Union. We're signatory to
 3     agreements, one for senior staff and one for the           3   carpenters, laborers, and tapers. That's actually
 4     rest of the employees.                                     4   the Painters Union. The tapers are the painters.
 5        Q. To your knowledge, did Ms. Dziubla                   5      Q. And you work with a number of
 6     specifically sign such an agreement?                       6   subcontractors?
 7        A. I don't know.                                        7      A. Yes.
 8        Q. And the non-compete that you have had at             8      Q. Approximately how many different
 9     least some, not all, employees sign, just can you          9   subcontractors does JCA work with?
10     tell me generally the requirements that are imposed       10      A. Our sub list probably has over
11     on the employees?                                         11   200 subcontractors on it.
12        A. I think the letter related to not the               12      Q. You have a sub list of over
13     senior leadership staff but most of the employees.        13   200 subcontractors; maybe more, not exactly. But --
14     I don't believe there's a non-compete in there. I         14      A. Approximately.
15     believe there is a return of any proprietary              15      Q. Okay. So when you have a job, do you
16     information that they may have and stuff like that.       16   present that job to either the entire subcontracting
17        Q. There is no non-compete there?                      17   list or a relevant portion of it for their bids?
18        A. I don't believe there's a non-compete               18      A. Yes.
19     after they leave our -- you know, I know the senior       19      Q. Okay. So are the subs categorized on that
20     one has it laid out where we're pretty specific in        20   list?
21     terms of a 50-mile radius and people that compete in      21      A. Yes. Most construction projects are
22     our business and things like that.                        22   broken down under a systematic numbering for the
23           But I'm unclear at this point, the                  23   trades, called CSI codes.
24     distinction between the two of them that we outline       24      Q. And when there's an announcement -- when
                                                       Page 21                                                           Page 23
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                  Page 8 (20 - 23)
     Case: 1:18-cv-04542 DocumentMichael
                                 #: 53-2Yazbec   - 6/26/2019
                                         Filed: 02/20/20  Page 9 of 42 PageID #:483
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1     there's a job announcement, the announcement goes to        1      A. No.
 2     a specific code or codes?                                   2      Q. Have you spoken with him since the outing?
 3        A. Yes. You have to figure out what the                  3      A. No.
 4     scope of the work is, figure out what the                   4      Q. To your knowledge, when was the first time
 5     appropriate trades are.                                     5   that Mr. Jacobsen participated in any JCA-related
 6        Q. Okay.                                                 6   events?
 7        A. Not all trades are involved in all jobs.              7      A. To my knowledge, it was that outing in
 8     Some of them are smaller; some of them are all of           8   2017.
 9     them.                                                       9      Q. And has he participated in any JCA events
10        Q. When you're saying the announcement, is              10   since?
11     that to solicit bids?                                      11      A. No.
12        A. Yes. We send an invitation to bid to the             12      Q. Do you know whose idea it was to invite
13     selected subcontractors based on the scope of work.        13   Mr. Jacobsen to participate in the event?
14        Q. And then some respond with bids; and then            14      A. I believe it was Mr. Schumacher's.
15     you review them and make a decision on who to hire,        15      Q. That would be Jim Schumacher?
16     potentially?                                               16      A. Yes.
17        A. That is correct.                                     17      Q. Is he friends with Mr. Jacobsen?
18        Q. These subcontractors, do any of them have            18      A. I believe they have a personal
19     any kind of a contract with JCA that would require         19   relationship, yes.
20     them to work exclusively with JCA?                         20      Q. And do you know if their relationship goes
21        A. No.                                                  21   back further than The Kev event two years ago?
22        Q. None of them do?                                     22      A. I believe --
23        A. No.                                                  23           MS. CRONIN: Objection, foundation.
24        Q. Does JCA have a rule that prohibits any              24      Sorry, just give me a minute sometimes.
                                                        Page 24                                                           Page 26
 1     former JCA employees from seeking employment with           1           THE WITNESS: Okay.
 2     any of the subcontractors?                                  2           MS. CRONIN: Thank you.
 3        A. No.                                                   3           Objection, foundation.
 4        Q. Okay. Switching gears a little bit, do                4   BY MR. BOYLE:
 5     you know who Mr. Peter Jacobsen is?                         5      Q. By the way, all the questions I ask -- you
 6        A. I do.                                                 6   know, obviously, the answer should be based on what
 7        Q. Who is he?                                            7   you know. And that's what the objection to
 8        A. He is a professional golfer and a                     8   foundation means.
 9     television commentator.                                     9           Going back to the previous question, to
10        Q. Are you a golfer?                                    10   your knowledge is Mr. Schumacher friends with
11        A. I am.                                                11   Mr. Jacobsen?
12        Q. For how long have you known Mr. Jacobsen?            12           And you said yes?
13        A. Oh, boy. Wow. 30 years.                              13      A. I believe they are, yes.
14        Q. You've seen him on T.V. in the past?                 14      Q. Do you know how far back their friendship
15        A. I have.                                              15   goes?
16        Q. And have you met Mr. Jacobsen in person?             16      A. I do not.
17        A. Yes.                                                 17      Q. Can you just tell me briefly your
18        Q. When was the first time you met him?                 18   understanding of what The Kev event is?
19        A. At our charity golf outing.                          19      A. It's a charity golf outing to raise funds
20        Q. That would be in 2017?                               20   for Kevin's family and cancer research.
21        A. Correct.                                             21      Q. Kevin Radoha?
22        Q. The one called The Kev?                              22      A. Yes.
23        A. Yes.                                                 23      Q. Did he pass away due to cancer?
24        Q. Are you friends with him?                            24      A. Yes.
                                                        Page 25                                                           Page 27
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                               Page 9 (24 - 27)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 10 of 42 PageID #:484
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1      Q. Mr. Radoha passed away in 2012?                      1      Q. But he wasn't required to give that
 2      A. I believe so.                                        2   honorarium to the charity?
 3      Q. And has this charity event been taking               3      A. No. It was a surprise to us the day of
 4   place every year since?                                    4   the event.
 5      A. I believe the first year was 2013.                   5      Q. Was he also compensated for airfare and
 6      Q. And does JCA always have a celebrity guest           6   travel accommodations?
 7   at every event?                                            7      A. I believe so.
 8      A. Yes, we have.                                        8         MS. CRONIN: Objection, foundation.
 9      Q. Is it always a golfer?                               9   BY MR. SEDAEI:
10      A. No.                                                 10      Q. Did he make any other donations to JCA, to
11      Q. Can you tell me the names of some other             11   your knowledge, other than the honorarium that we
12   celebrities who have attended?                            12   discussed?
13      A. Sure. We've had several of the Chicago              13      A. Not that I'm aware of.
14   Bulls; Tony Kukoc, Bill Wennington, Bill Cartwright,      14      Q. Prior to attending The Kev, was he given
15   Craig Hodges were all together one year. We had Bo        15   any kind of instructions on how to interact with JCA
16   Jackson and Jim McMahon together one year. We had         16   employees?
17   Dan Hampton from the Bears one year. We had Trevor        17      A. I don't know. Not by me.
18   Van Riemsdyk and -- What's the announcer, the Hawks       18         MS. CRONIN: Can we take a quick break, if
19   announcer? Not Pat Foley.                                 19      you don't mind.
20         THE COURT REPORTER: Olczyk?                         20         MR. SEDAEI: I don't mind.
21         THE WITNESS: Yes.                                   21                (Whereupon a recess was taken
22      A. (Continuing) Trevor Van Riemsdyk from the           22                from 4:29 p.m. to 4:33 p.m.,
23   Blackhawks and Eddie Olczyk from the Blackhaws. I'm       23                after which the following
24   trying to think of who else we've had. And then           24                proceedings were had:)
                                                     Page 28                                                        Page 30
 1   last year we had -- we had Eric Ferguson from The          1         MR. SEDAEI: Back on the record.
 2   MIX and his partner, Melissa. I believe it's               2   BY MR. SEDAEI:
 3   Melissa.                                                   3      Q. Mr. Yazbec, before the break I was asking
 4         So various sports and/or entertainment               4   you some questions about Mr. Jacobsen. Was
 5   personalities.                                             5   Mr. Jacobsen told about any rules that he had to
 6   BY MR. SEDAEI:                                             6   follow in his interactions with JCA employees?
 7      Q. Good memory. They must have left quite a             7      A. I don't know.
 8   good impression on you -- or an impression. That           8      Q. But you certainly didn't personally give
 9   wasn't a question.                                         9   him any rules that he had to follow in his
10         So going back to Mr. Jacobsen's role, what          10   interactions with JCA employees, did you?
11   was his role at the 2017 event?                           11      A. I did not.
12      A. I think his role was to be available to             12      Q. And were you asked to give him such rules?
13   our guests as an ambassador for our company for the 13            A. I was not.
14   event. They usually sign autographs; in some cases,       14      Q. Were you at the event personally, The Kev
15   you know, give a little speech at the end.                15   in 2017?
16      Q. Just to make clear, Mr. Jacobsen is not a           16      A. Yes.
17   JCA employee?                                             17      Q. Can you describe your day to me, what you
18      A. That is correct.                                    18   did throughout the day.
19      Q. Did he receive any kind of compensation             19      A. Played golf.
20   for his attendance in 2017?                               20      Q. How about if you can give me a little more
21      A. He did not.                                         21   details than that, perhaps in sequence what you did
22      Q. He did not, or that he received an                  22   from morning to evening.
23   honorarium that he gave to the charity?                   23      A. Okay. Arrived around lunchtime, had
24      A. That is correct.                                    24   lunch. We then went out on the golf course, played
                                                     Page 29                                                        Page 31
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                              Page 10 (28 - 31)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 11 of 42 PageID #:485
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   golf; came back in after the golf was over and had            1      Q. Is it always at the same exact venue?
 2   some hors d'oeuvres. And the program for the --               2      A. Yes.
 3   started with the auction items, both silent and the           3      Q. Which was River Forest Country Club?
 4   live auction items. And I think -- I believe I left           4      A. River Forest Country Club, yes.
 5   prior to the end of the program. I had a commitment           5      Q. Because I know in the past you've had
 6   at home.                                                      6   celebrities who are not golf players, I believe.
 7      Q. By the way, do you have a family?                       7           Right?
 8      A. I do.                                                   8      A. Uh-huh, yes.
 9      Q. Do you have a wife?                                     9      Q. Did you see -- do you remember seeing
10      A. I do.                                                  10   Ms. Dziubla at the event?
11      Q. And you have kids?                                     11      A. Yes.
12      A. Three.                                                 12      Q. Did you speak with her at The Kev?
13      Q. Okay. How old are they?                                13      A. Yes.
14      A. 26, 22, and 18.                                        14      Q. What do you recall from your conversation?
15      Q. And were any of your family members at the             15      A. I remember saying Hi and commenting on
16   event with you?                                              16   what a nice day it was weather-wise; something to
17      A. They were not.                                         17   the effect of, Kind of nice to be out of the office.
18      Q. Does Mr. Jacobsen have family, to your                 18      Q. Do you recall if she said anything in
19   knowledge?                                                   19   response?
20      A. I do not know.                                         20      A. I believe she acknowledged the fact that I
21      Q. So then probably you answered my next                  21   said that.
22   question. But my question was going to be whether            22      Q. Do you remember around what time of the
23   you know if any of his family members attended the           23   day that was?
24   event.                                                       24      A. No; towards the end of it.
                                                        Page 32                                                         Page 34
 1      A. I don't know.                                           1      Q. It was the end. So it was --
 2      Q. Do you recall spending time with                        2      A. We were on the golf course, towards the
 3   Mr. Jacobsen on the golf course?                              3   end of our round of golf.
 4      A. Yes.                                                    4      Q. But before dinner or hors d'oeuvres?
 5      Q. And what were the nature of your                        5      A. Correct.
 6   interactions with him?                                        6      Q. Did Ms. Dziubla say anything else to you
 7      A. I believe that day he was riding around to              7   on that day?
 8   the different groups. He came up to our group. We             8      A. No.
 9   were four pretty good golfers. He looked at us and            9      Q. Did you at some point learn later that
10   said, I don't need to do anything with you guys. He          10   there was an alleged incident involving Ms. Dziubla
11   shook everyone's hand and left.                              11   and Mr. Jacobsen at the event?
12      Q. So you were in a group of four people.                 12      A. Yes.
13   Can you tell me who else was in your group?                  13      Q. And when was the first time you learned
14      A. I'm trying to remember.                                14   that?
15      Q. Sure.                                                  15      A. I believe it was via an email that was
16      A. I believe it was Bruce Litt from Admiral               16   sent that evening.
17   Heating, Tom Coonan from Admiral Heating, and Clint          17      Q. By whom?
18   Hickman who was our Business Development manager. I          18      A. Ms. Dziubla.
19   hope I'm not confusing that with the year before.            19           MR. SEDAEI: Number 2.
20      Q. Is the event always at a golf course?                  20                  (Yazbec Exhibit No. 2
21      A. (No response.)                                         21                    marked for identification.)
22      Q. Is the event, the Kev event, always at a               22   BY MR. SEDAEI:
23   golf course?                                                 23      Q. Before we proceed, did you bring notes to
24      A. Yes.                                                   24   this deposition with you?
                                                        Page 33                                                         Page 35
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                 Page 11 (32 - 35)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 12 of 42 PageID #:486
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1      A. I did.                                               1   later that evening and returned his call.
 2      Q. Can I ask you where -- when you took those           2      Q. I know it was from a few years ago. But
 3   notes?                                                     3   do you still have the voice mail on your phone?
 4      A. I took these notes yesterday.                        4      A. I do not.
 5      Q. Okay. And did you do it while you were               5      Q. Okay. And what do you remember discussing
 6   speaking with any of your attorneys?                       6   on that call?
 7      A. Yes.                                                 7      A. This email.
 8      Q. Okay. I'm showing you what's marked as               8      Q. Okay. And, more specifically, what do you
 9   Exhibit 2. Do you recognize that?                          9   remember saying; what do you remember Mr. Boulukos
10      A. Yes.                                                10   saying?
11      Q. Can you tell me what it is, in your own             11      A. I don't recall exactly what he said. But
12   words.                                                    12   I know I said, This is a very serious allegation.
13      A. It is an email from Ro describing what              13      Q. Do you remember anything else you said?
14   happened that day.                                        14      A. No; that we would probably need to meet
15      Q. When do you remember seeing this email? I           15          first thing in the morning and figure out
16   know we have the time stamp when she sent it.             16 how to
17      A. Yes. It was probably later than that,               17   proceed.
18   this evening.                                             18      Q. You said -- did you just say you
19      Q. Same evening?                                       19   considered it to be a serious allegation?
20      A. Same evening, yes; probably closer to               20      A. Absolutely --
21   10:00 o'clock would be my guess. Like I said, I           21      Q. Why is that?
22   went home for a family commitment and didn't look at      22      A. -- very serious.
23   my phone until before going to bed.                       23          MS. CRONIN: Objection.
24      Q. Do you recall speaking with anybody --              24          MR. SEDAEI: What was your objection?
                                                     Page 36                                                              Page 38
 1   Well, let me form it this way.                             1          MS. CRONIN: Form.
 2            Who do you remember speaking with about           2   BY MR. SEDAEI:
 3   the incident first?                                        3      Q. What in your mind made it a serious
 4            MS. OLSON: Objection, foundation, assumes         4   allegation?
 5      that he spoke with other people about it.               5      A. What she said.
 6            MR. SEDAEI: Okay.                                 6      Q. So if what she had said had actually
 7   BY MR. SEDAEI:                                             7   occurred, that would have been something you would
 8      Q. Have you ever spoken about this email with           8   consider to be a serious incident?
 9   anyone?                                                    9          MS. CRONIN: Objection, form, foundation.
10      A. Yes.                                                10      A. Absolutely.
11      Q. Okay. Now let's go back to the previous             11   BY MR. SEDAEI:
12   question that I asked which was, Who was the first        12      Q. If what Ms. Dziubla described in this
13   person you spoke with about this email?                   13   email had actually occurred, would that have been in
14      A. I believe it was Mr. Boulukos.                      14   violation of JCA's sexual harassment policies?
15      Q. And do you remember when that was?                  15          MS. OLSON: Objection, calls for
16      A. The same evening.                                   16      speculation.
17      Q. Did you speak with him on the phone?                17   BY MR. SEDAEI:
18      A. I did.                                              18      Q. And you can look at the policy. You have
19      Q. Was anyone else on the call with you?               19   the exhibit. I can tell you what page that is on if
20      A. Not that evening, no.                               20   you need to look at it.
21      Q. Do you remember if you called him or he             21      A. Sure.
22   called you?                                               22      Q. So that would be Exhibit 1. It's on the
23      A. He had left me a voice mail probably very           23   page that is Bates stamped at the bottom
24   close to the time of this email. I picked it up           24   DZIUBLA 1053.
                                                     Page 37                                                              Page 39
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                 Page 12 (36 - 39)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 13 of 42 PageID #:487
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1            And I believe in the middle of the                1      Q. Has anybody told you that you cannot reach
 2   section -- First you can confirm that that is JCA's        2   out to him to talk to him about the incident?
 3   policy on harassment that starts in the middle of          3      A. No.
 4   the page on the page that I told you. And it goes          4      Q. Do you actually have his contact
 5   to the next page.                                          5   information personally?
 6      A. That's correct.                                      6      A. I do not.
 7      Q. That is the JCA policy on harassment?                7          MR. SEDAEI: 3.
 8      A. Yes.                                                 8                 (Yazbec Exhibit No. 3
 9            MS. OLSON: You can take a moment to read          9                  marked for identification.)
10      it.                                                    10   BY MR. SEDAEI:
11   BY MR. SEDAEI:                                            11      Q. Mr. Yazbec, I'm showing you what's marked
12      Q. Yes, feel free to read through the                  12   as Exhibit 3. Would you take a look at it and tell
13   section.                                                  13   me if you recognize it and what it is.
14      A. I know what it says.                                14      A. Yes, I do recognize it.
15      Q. Do you know who drafted this document,              15      Q. Is that an email chain?
16   "This" being Exhibit 1, Office Policies and               16      A. Yes.
17   Procedures Manual of JCA?                                 17      Q. Okay. The bottom part, I believe, is the
18      A. Yes.                                                18   email that we just discussed that Ms. Dziubla sent.
19      Q. Who drafted it?                                     19          Correct?
20      A. Our counsel, legal counsel.                         20      A. Correct.
21      Q. Okay. Were you involved in the drafting             21      Q. Okay. And the email on top of the first
22   or reviewing of it?                                       22   page of the exhibit is another email, correct, from
23      A. Yes.                                                23   Ms. Dziubla to a number of individuals; you're one
24      Q. Okay. So just when you were considering             24   of the individuals cc:'d on the email?
                                                     Page 40                                                              Page 42
 1   my previous question, you said you know what it            1      A. Yes. I see that.
 2   says?                                                      2      Q. Okay. Before I proceed, I have a question
 3      A. I have it, you know, not down to the                 3   about the formats of these emails. Do you see on
 4   letter of the -- but I know what the intent is here,       4   top in the -- you know where it says the "To:" Box
 5   yes.                                                       5   and then the "cc" box. And in front of each name,
 6      Q. You are sufficiently familiar with that              6   there is this long link of some kind.
 7   section?                                                   7         Do you know what that is, what that means?
 8      A. Yes.                                                 8      A. I have no idea.
 9      Q. Okay. So do you recall the question that             9      Q. Okay. I'm sure there's some technical
10   I asked just a moment ago about it?                       10   explanation for that. I'm just trying to figure out
11      A. Say it again.                                       11   if it's some kind of forwarding system or something.
12            MR. SEDAEI: Can you go back and ask the          12   Okay, you don't have the answer.
13      question.                                              13         Going back to the email, would it be
14                  (Record read as requested.)                14   accurate to say that this is an email from
15            MS. OLSON: I'm also going to object to           15   Ms. Dziubla to a number of individuals -- to
16      form.                                                  16   Mr. Schumacher and then a number of individuals.
17      A. Yes.                                                17   You're one of them who is cc:'d.
18   BY MR. SEDAEI:                                            18         And in it she states that, I filed a claim
19      Q. Yes, you would have been.                           19   with the EEOC. And it goes on and adds some further
20            Have you spoken with Mr. Jacobsen                20   statements relating to that.
21   regarding this incident, ever?                            21         Would it be accurate to say that?
22      A. No.                                                 22      A. Yes.
23      Q. Have you asked to speak with him?                   23      Q. Okay. After receiving this email -- So
24      A. No.                                                 24   this is the day after, correct; this is the morning
                                                     Page 41                                                              Page 43
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                               Page 13 (40 - 43)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 14 of 42 PageID #:488
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   after The Kev event.                                         1   had filed a claim with the EEOC was discussed?
 2         After receiving this email, do you recall              2      A. No.
 3   having a conversation with anyone about this email?          3          MR. SEDAEI: 4.
 4      A. Not to my knowledge about this email                   4                 (Yazbec Exhibit No. 4
 5   specifically.                                                5                  marked for identification.)
 6      Q. When was the next time you remember                    6   BY MR. SEDAEI:
 7   having -- when was the first time you remember               7      Q. I'm showing you what's marked as
 8   meeting with anyone about Ms. Dziubla's allegations?         8   Exhibit 4. Do you recall seeing this email -- I'm
 9      A. To the best of my recollection, it was                 9   sorry. There are two emails, both from Ms. Dziubla.
10   much earlier on the 19th in the morning.                    10      A. Yes.
11      Q. And who do you remember meeting with on               11      Q. And the bottom email, again, is what we
12   that day?                                                   12   just discussed, Exhibit 3. In the top email
13      A. Mr. Mike Power and Mr. Boulukos.                      13   Ms. Dziubla is stating, I will be taking PTO for the
14      Q. Was anybody else there?                               14   remainder of the work day.
15      A. No.                                                   15          Did I read that correctly?
16      Q. So none of the Mr. Schumachers?                       16      A. Yes.
17      A. Nope.                                                 17      Q. Did you ever -- do you recall having a
18      Q. And what did you discuss in your meeting              18   discussion with anyone at JCA regarding this email,
19   with Mr. Power and Mr. Boulukos?                            19   Ms. Dziubla's statement that she was taking PTO?
20      A. That a very serious allegation has been               20      A. I believe I was just informed by Mr. Power
21   made and that we need to do something about it.             21          that that's -- you know, that it was
22      Q. And was there a decision on what JCA was              22 available and
23   going to do about it?                                       23   that she could do that.
24      A. First, we actually sought the advice of               24      Q. But my understanding is that JCA calls PTO
                                                       Page 44                                                         Page 46
 1   our counsel to make sure that we were going to do            1   vacation days?
 2   things correctly and follow our Policies and                 2      A. Yes.
 3   Procedures Manual which they drafted for us.                 3      Q. Okay. Was Ms. Dziubla's access to client
 4      Q. And after that, what did JCA decide to                 4   files and email account terminated at some point?
 5   actually do in response to the allegations?                  5      A. I believe it was.
 6      A. Well, we had a call with our counsel to --             6      Q. Were you a part of making that decision?
 7         MS. OLSON: I'm going to stop you. You                  7      A. Yes.
 8      don't want to disclose anything you discussed.            8      Q. Was there anybody else who was a part of
 9         THE WITNESS: Oh, got it. Okay.                         9   making that decision?
10   BY MR. SEDAEI:                                              10      A. Not to my knowledge. Well, Mr. Power.
11      Q. After talking with your counsel, what                 11   I'm sorry. Mr. Power and I made that decision.
12   actions did JCA take in response to the allegations         12      Q. Did Mr. Jim Schumacher have a role?
13   afterwards?                                                 13      A. No.
14      A. We decided that we needed to investigate              14      Q. Why did you and Mr. Power decide to
15   the claim fully.                                            15   terminate Ms. Dziubla's access to her email account
16      Q. Okay. And was Mike Power put in charge of             16   and the server -- Sorry.
17   the investigation?                                          17          When did you make that decision? Let's go
18      A. Yes.                                                  18   with that first.
19      Q. Was he given any further instructions as              19      A. I believe, to the best of my recollection,
20   far as, like, what he specifically needed to do as          20   it was after Mr. Power had met with her off site, I
21   part of the investigation?                                  21   believe.
22      A. That I don't know.                                    22      Q. Okay. Now tell me with why her access was
23      Q. Now, do you recall having a meeting with              23   terminated.
24   anyone ever where Ms. Dziubla's statement that she          24      A. Given some of the statements that she made
                                                       Page 45                                                         Page 47
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                Page 14 (44 - 47)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 15 of 42 PageID #:489
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   to Mr. Power regarding her sentiments towards the             1   Ms. Dziubla as an Estimator?
 2   company.                                                      2      A. I don't recall anything positive and/or
 3      Q. What is your understanding of what she had              3   negative.
 4   said about the company?                                       4      Q. There is no comments that you recall?
 5      A. Some pretty negative things and not having              5      A. Uh-huh.
 6   the ability to represent our company any further in           6         MR. SEDAEI: If we can take a quick break
 7   a positive light in front of potential clients                7      for one moment, I have the wrong exhibit.
 8   and/or subcontractors.                                        8                (Whereupon a recess was taken
 9      Q. Okay. And do you recall any specifics of                9                from 5:03 p.m. to 5:09 p.m.,
10   what she had said?                                           10                after which the following
11      A. I think just that. That's what I remember              11                proceedings were had:)
12   the most, was not being able to represent us in a            12         MR. SEDAEI: Back on the record.
13   positive light in front of customers -- potential            13   BY MR. SEDAEI:
14   customers or subcontractors at walk-throughs.                14      Q. Mr. Yazbec, picking up where we left off.
15      Q. Is that what she had said, or was that                 15   So there was a decision to conduct an investigation
16   Mr. Power's interpretation of what she had said?             16   into Ms. Dziubla's allegations, correct?
17      A. That's what he had conveyed to me. I was               17      A. Correct.
18   not present at the meeting.                                  18      Q. And that investigation was led by
19      Q. So the answer to my question would be you              19   Mr. Power?
20   don't know?                                                  20      A. That is correct.
21      A. I don't know.                                          21      Q. Did JCA consider hiring a third party to
22      Q. To your knowledge, had Ms. Dziubla                     22   do the investigation, somebody outside of JCA?
23   threatened to say anything negative about JCA to any         23      A. We did not.
24   outsiders; any subcontractors, any clients, anything         24      Q. When you say you did not consider, that
                                                        Page 48                                                        Page 50
 1   like that?                                                    1   means it didn't even occur to you or anybody that
 2      A. Not to my knowledge.                                    2   you know of at JCA?
 3      Q. Do you personally know of an instance                   3      A. I can't speculate on that.
 4   during Ms. Dziubla's employment when she had said or          4      Q. Sure. Let's just talk about you.
 5   done anything that reflected negatively on JCA?               5      A. Yes.
 6      A. I am not aware of anything.                             6      Q. You didn't even think about that?
 7      Q. How often did you interact with clients or              7      A. I did not.
 8   subcontractors personally?                                    8      Q. My understanding is that a number of
 9      A. Me?                                                     9   individuals were interviewed as part of the
10      Q. Yes. Did or do.                                        10   investigation, correct?
11      A. Yes. I interact probably more so with                  11      A. That is correct.
12   clients very frequently and not as frequently with           12      Q. And were you at those witness interviews?
13   subcontractors.                                              13      A. Most of them.
14      Q. Ms. Dziubla was an Estimator, correct?                 14      Q. Which one were you not a part of?
15      A. Correct.                                               15      A. I was not part of Rowena's.
16      Q. As an Estimator -- do Estimators interact              16      Q. Anybody else's you were not a part of?
17   with clients at all; or if yes, how frequently?              17      A. I'm trying to remember. I believe I was
18      A. Yes. They represent us at walk-throughs.               18   at everyone else's.
19   And typically the walk-through is conducted by the           19      Q. Would it help if I specifically read the
20   client. So they're in front of the client, and they          20   names of individuals that --
21   are also in front of subcontractors. They invite             21      A. Sure.
22   the subcontractors to the walk-through also.                 22      Q. -- I believe were interviewed?
23      Q. Do you recall any clients ever saying                  23      A. Sure.
24   anything positive or negative about working with             24      Q. Okay. So the individuals I'm going to
                                                        Page 49                                                        Page 51
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                              Page 15 (48 - 51)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 16 of 42 PageID #:490
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   read. For each one you can confirm that they were             1   the allegation of the physical contact was
 2   actually interviewed as part of the investigation.            2   consistent among all of them, that none of them
 3   And then you can tell me whether you were there at            3   thought any of the contact was inappropriate.
 4   the interview.                                                4      Q. Do you know when the investigation began?
 5      A. Yes.                                                    5      A. I believe -- I know the decision was made
 6      Q. Mr. -- Is it Timothy or Tom Le?                         6   certainly the day after in the morning on the 19th.
 7      A. Tim.                                                    7      Q. The decision to have an investigation?
 8      Q. Were you at his interview?                              8      A. Absolutely. I don't remember when the
 9      A. Yes.                                                    9   first interview was conducted.
10      Q. Adam Scheitel?                                         10      Q. And do you remember when the investigation
11      A. Yes.                                                   11   concluded?
12      Q. Kacper Stojowski?                                      12      A. Not the exact day.
13      A. Yes. That was done via phone.                          13      Q. Was it that week?
14      Q. Okay. But you were on that call?                       14      A. I believe it was the following -- The
15      A. Yes.                                                   15   incident happened on a Monday. We made the decision
16      Q. Chad Crane?                                            16   to investigate on Tuesday. I believe it continued
17      A. No.                                                    17   through that week and into the following week.
18      Q. Joe Maguire?                                           18      Q. And to your knowledge, the investigation
19      A. Yes.                                                   19   concluded sometime the following week?
20      Q. Abby Radoha?                                           20      A. Yes.
21      A. No.                                                    21      Q. You don't recall the specific day?
22      Q. And was Mr. Jacobsen interviewed as part               22      A. No. Or earlier in the week, I believe.
23   of the investigation?                                        23         MR. SEDAEI: 5.
24      A. I believe so.                                          24                (Yazbec Exhibit No. 5
                                                        Page 52                                                          Page 54
 1      Q. By who?                                                 1                 marked for identification.)
 2      A. I don't know.                                           2
 3      Q. What makes you think that Mr. Jacobsen was              3   BY MR. SEDAEI:
 4   interviewed as part of the investigation, if you              4      Q. Mr. Yazbec, I'm showing you what's marked
 5   don't know who actually did the investigation?                5   as Exhibit 5. Do you recall seeing the email on top
 6      A. I believe Mr. Power mentioned it to me,                 6   from Mr. Schumacher? The date is September 18,
 7   that he has a statement from him.                             7   2017, which is the same day as The Kev.
 8      Q. Did he tell you if he personally had                    8      A. Yes.
 9   spoken with him?                                              9      Q. And do you remember seeing this email that
10      A. He did not.                                            10   same night when it was sent?
11      Q. What do you recall the results of the                  11      A. I don't believe I saw this one that
12   investigation to be?                                         12   evening. I think I might have seen this one the
13      A. The entire thing?                                      13   first thing in the morning when I...
14      Q. Yes, the final conclusion of the                       14      Q. Because, as I recall -- And you can
15   investigation into Ms. Dziubla's allegations.                15   correct me if I'm wrong. But I believe you said
16      A. I believe the findings did not prove that              16   that you check your email before going to bed that
17   the allegations were correct.                                17   day -- or that night. And the time stamp on this
18      Q. And which part of Ms. Dziubla's                        18   email is 8:34.
19   allegations were proven to not be correct, based on          19      A. I may have seen it that night.
20   the investigation?                                           20      Q. This email was sent --
21      A. I believe, at least the interviews that I              21      A. I certainly remember seeing it Tuesday
22   was present at, the allegation of an off-color joke          22   morning.
23   was consistent among all of them as not striking             23      Q. Okay. Based on the time stamp of the two
24   anyone as being off color or offensive. And then             24   emails, it seems like this email from Mr. Schumacher
                                                        Page 53                                                          Page 55
                                            Worldwide Litigation Services
                                        (312) 528-9111 | info@worldwidelit.com                                 Page 16 (52 - 55)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 17 of 42 PageID #:491
                                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   was sent less than an hour --                                   1   it have been the following week?
 2       A. I could have -- Yes. I could have seen it                2      A. It was the following week, yes.
 3   on Monday night, yes.                                           3      Q. Do you recall if that was Tuesday,
 4       Q. Okay. I just want to make sure I'm clear,                4   September 26th?
 5   that -- First, in the email that Mr. Schumacher                 5      A. To the best of my recollection, I believe
 6   sent, does it say, I do not want anyone to discuss              6   it was.
 7   this alleged issue with Rowena as there is no merit             7      Q. What do you recall from that meeting?
 8   to it.                                                          8      A. I recall that we were presenting her with
 9            Did I read that correctly?                             9   the results of the investigation.
10       A. Yes.                                                    10      Q. Okay. And you did present her with the
11       Q. If I understand it correctly, at the time               11   results?
12   Mr. Schumacher sent this email, no investigation had           12      A. Yes.
13   actually taken place yet?                                      13      Q. And what did you say to her as part of
14       A. That is correct.                                        14   that presentation?
15       Q. We're done with that email.                             15      A. That we've conducted an investigation of
16            Is it your understanding that Ms. Dziubla             16   everyone that was present, questioned everyone that
17   was taking PTO for the remainder of the week of                17   was present at the event, and that no one across the
18   September 18, 2017, which was the week of The Kev?             18   board thought anything inappropriate happened.
19       A. Per the email you showed me previously,                 19      Q. And what was her response?
20            that's -- that would be our notification              20      A. She wasn't very happy with that news.
21 of that.                                                         21      Q. Do you recall specifically what she said?
22       Q. I believe that email you're referring to                22      A. I do not recall specifically what she
23   was Exhibit 4, which I think you still have.                   23   said.
24            Correct?                                              24      Q. Do you recall her being upset?
                                                          Page 56                                                       Page 58
 1       A. That is correct.                                         1      A. I do recall her being upset, yes.
 2       Q. But that email -- in that email                          2      Q. And do you recall any kind of a
 3   Ms. Dziubla is just talking about the remainder of              3   conversation with Ms. Dziubla about certain options
 4   the work day on the 19th, whereas I'm just asking               4   that she had requested as far as, like, you know,
 5    you about the other days during that week rather               5   what to do next in terms of coming back to work or
 6   than just the 19th.                                             6   taking time off, what have you?
 7            Do you recall if Ms. Dziubla ended up                  7      A. Yes. I do remember a conversation related
 8   taking additional PTO for the remainder of that                 8   to potential options.
 9   week?                                                           9      Q. Okay. What do you remember from that --
10       A. I believe that did happen, yes.                         10   about that conversation?
11       Q. Okay. I don't have any emails or anything               11      A. She asked us what her options are. And we
12   to show for it. But I just wanted to get your                  12   presented them -- we presented her with what the
13   confirmation on that.                                          13   option was.
14       A. Yes. I believe the rest of the week was                 14      Q. And what were the options?
15   PTO, vacation.                                                 15      A. If she needed more time off, that that
16       Q. Okay. When do you recall meeting with --                16   could be taken per our Policies and Procedures
17   Well, let me back up.                                          17   Manual.
18            So after The Kev, during which you                    18      Q. And according to the manual, what were her
19   exchanged some pleasantries with Ms. Dziubla, when             19   options?
20   was the next time that you saw her?                            20      A. I believe it's in accordance with our FMLA
21       A. I believe the next time that I saw her was              21   leave.
22   when she came into the office to meet with Mike and            22      Q. And did she also have a short-term
23   myself, Mr. Power and myself.                                  23   disability option?
24       Q. And that would have been what day? Would                24      A. No, we do not have a short-term disability
                                                          Page 57                                                       Page 59
                                                 Worldwide Litigation Services
                                             (312) 528-9111 | info@worldwidelit.com                             Page 17 (56 - 59)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 18 of 42 PageID #:492
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   option.                                                   1   email, sometime later she was presented with a
 2      Q. Do you know why that is?                            2   severance agreement?
 3      A. It's a business decision as a company to            3      A. I believe so.
 4   not have that.                                            4      Q. Why did JCA present Ms. Dziubla with a
 5      Q. FMLA leave would have been unpaid,                  5   severance agreement when she said she was going to
 6   correct?                                                  6   come back to work?
 7      A. That is correct.                                    7      A. I believe there was a period of time when
 8      Q. Was there any option left for her to take           8   we -- after this email when we went back and forth
 9   time away from work and be paid still?                    9   on conversations related to the ability to represent
10      A. I don't believe there was. Unused                  10   our company in a positive light moving forward as
11   vacation.                                                11   part of her job duties. And she indicated that she
12      Q. But if she had no unused vacation and no           12   could not at this time do that.
13   unused sick days, any options you can think of that      13      Q. What did she say specifically; just that
14   she would have --                                        14   that you just said?
15      A. No. I believe at that point it would be            15      A. Yes; something to that effect, yes.
16   the FMLA option.                                         16      Q. And she said that in emails?
17      Q. Okay. Was she presented with the option            17      A. I don't believe she put that in an email,
18   to just come back to work?                               18   no. Those were phone conversations.
19      A. Yes.                                               19      Q. Did she say, to your recollection, why she
20      Q. Was she presented that option on                   20   couldn't present JCA in a positive light?
21   September 26th?                                          21      A. Her explanation was what she had -- the
22      A. I believe so.                                      22   alleged incident that happened.
23         MR. SEDAEI: Exhibit 6.                             23      Q. Did she say she couldn't present JCA in a
24                (Yazbec Exhibit No. 6                       24   positive light because she was upset that she might
                                                    Page 60                                                         Page 62
 1                   marked for identification.)               1   start crying while doing the walk-throughs?
 2   BY MR. SEDAEI:                                            2      A. It looks like she put it in this email,
 3      Q. I'm showing you what's marked as                    3   yes.
 4   Exhibit 6. Would you take a look and tell me if you       4      Q. Okay. So any kind of explanation that she
 5   recognize it?                                             5   gave on the phone was pretty much along the lines of
 6      A. Yes, I do.                                          6   what it says in this second paragraph of her email
 7      Q. And the email on top, is that an email              7   in Exhibit 6?
 8   from Ms. Dziubla on September 26th?                       8          MS. OLSON: I'm going to object to form
 9      A. It appears -- Yes.                                  9      and foundation.
10      Q. And it is sent to Mr. Power, correct?              10      A. Can you repeat the question.
11      A. That is correct.                                   11          MR. SEDAEI: Can you read it back.
12      Q. Do you recall seeing this email? Was this          12                   (Record read as requested.)
13   forwarded to you?                                        13          MS. OLSON: I'm going to add that it
14      A. I believe it was.                                  14      mischaracterizes prior testimony.
15      Q. Do you recall when you saw this email?             15      A. I think it was -- I think it was this,
16      A. I do not recall when I saw this.                   16   yes, and some of the other things that we discussed
17      Q. Do you recall if it was that day?                  17   in a personal meeting on the 26th.
18      A. I don't recall.                                    18   BY MR. SEDAEI:
19      Q. Okay. And is it true that towards the end          19      Q. What things are you talking about?
20   of the email she says to Mr. Power, I'll save you        20      A. Some of the other accusations that she
21   the trouble of the FMLA paperwork. I'll report to        21   made about the company.
22   work tomorrow a.m. as usual.                             22      Q. Right. But did she ever say that she was
23      A. Yes.                                               23   going to express any of those thoughts about JCA to
24      Q. And isn't it true that after she sent this         24   outsiders, to clients, or to subcontractors?
                                                    Page 61                                                         Page 63
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                             Page 18 (60 - 63)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 19 of 42 PageID #:493
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1      A. I don't recall.                                       1      Q. But I think you already stated the reason
 2      Q. Okay. I think earlier I asked you if you              2   that you did ask Ms. Dziubla for assurances,
 3   had -- if you knew of any instance where Ms. Dziubla        3   correct?
 4   had said or done anything that reflected badly on           4      A. Yes.
 5   JCA.                                                        5      Q. And it was the comments that she had made
 6          And you said no; is that correct?                    6   to Mr. Power?
 7      A. That is correct.                                      7      A. That is correct.
 8      Q. So the reason that JCA asked for                      8      Q. Okay. Whose decision was it to present
 9   assurances, was that because Ms. Dziubla has                9   Ms. Dziubla with a severance agreement?
10   expressed those negative or critical comments about        10      A. It was a joint decision between myself and
11   JCA during her meetings or conversations with              11   Mr. Power.
12   Mr. Power?                                                 12      Q. Did anybody else have a say in that
13          MS. OLSON: Objection to form.                       13   decision?
14   BY MR. SEDAEI:                                             14      A. No.
15      Q. Answer if you understand the question.               15      Q. When was the decision made?
16      A. That is correct.                                     16      A. I believe after the 26th meeting, after we
17      Q. Do you recall or do you know of any other            17   went back and forth on the phone regarding the
18   JCA employees who have ever been asked to provide          18   assurances of representing the company in a positive
19   JCA with similar assurances as the ones that were          19   light.
20   asked of Ms. Dziubla?                                      20      Q. You say after that meeting on the 26th.
21      A. Well, I believe it's kind of implied in              21   But the decision was made on the 26th?
22   our employment with the company, that you say good         22      A. I don't believe so, on the 26th. I think
23   things about the company and paint the company in a        23   we -- we had subsequent phone calls on the 27th.
24   good light and represent the company in a positive         24      Q. So, to the best of your recollection, was
                                                      Page 64                                                           Page 66
 1   manner.                                                     1   the decision to present her with a severance
 2      Q. Sure. But I'm asking about specifically               2   agreement made on --
 3   any requests that were made specific to various             3      A. On or about the 27th.
 4   individuals, the way that Ms. Dziubla was                   4      Q. Okay. And did you have a discussion with
 5   specifically asked to provide assurances.                   5   Mr. Power before the decision was made to present
 6      A. I cannot recall.                                      6   Ms. Dziubla with a severance agreement?
 7      Q. So to your knowledge, no one; to your                 7      A. I had a discussion with Mr. Power and our
 8   knowledge?                                                  8   counsel.
 9          MS. OLSON: I'm going to object,                      9      Q. Did you have any kind of a discussion with
10      mischaracterizes prior testimony.                       10   Mr. Power where counsel was not present?
11      A. To my knowledge, no.                                 11      A. No.
12   BY MR. SEDAEI:                                             12            MR. SEDAEI: Number 7.
13      Q. Would it be accurate to say -- Well, I               13                 (Yazbec Exhibit No. 7
14   think you already answered this question. But I            14                 marked for identification.)
15   want to make sure I understand it.                         15   BY MR. SEDAEI:
16          Would it be accurate to say that, had               16      Q. Showing you what's marked as Exhibit 7.
17   Ms. Dziubla not made those critical comments about         17   Take a look at that and tell me if you recognize
18   JCA, JCA would not have asked her to provide               18   this document.
19   assurances that she would be able to present JCA in        19      A. Yes, I do recognize it.
20   a positive light?                                          20      Q. Is this the severance agreement that was
21          MS. OLSON: Objection, calls for                     21   presented to Ms. Dziubla?
22      speculation.                                            22      A. I believe it is.
23      A. I can't speculate on that.                           23      Q. When the severance agreement was presented
24   BY MR. SEDAEI:                                             24   to Ms. Dziubla, had JCA already decided that
                                                      Page 65                                                           Page 67
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                 Page 19 (64 - 67)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 20 of 42 PageID #:494
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   Ms. Dziubla would be terminated?                              1   received by JCA before the severance agreement
 2      A. No.                                                     2   marked as Exhibit 7 was presented to her?
 3      Q. So if Ms. Dziubla didn't want to engage in              3      A. Yes.
 4   any discussions regarding the severance agreement or          4      Q. Okay. And you said that there were calls
 5   sign the agreement, did she have the option to come           5   in between the email that we just discussed and the
 6   back to work?                                                 6   severance agreement that I just presented as
 7      A. Yes.                                                    7   Exhibit 7; there were calls with Ms. Dziubla where
 8      Q. And was she explicitly told that she did                8   there was discussion about whether she could present
 9   have the option to reject the agreement and just              9   JCA in a positive light, and she couldn't give that
10   come back to work?                                           10   assurance?
11      A. I don't recall. I believe so.                          11      A. That is correct.
12      Q. But I did show you an email earlier where              12          MS. OLSON: Objection to form.
13   Ms. Dziubla had stated in the email that she was             13   BY MR. SEDAEI:
14   coming back to work, correct?                                14      Q. You understood the question?
15      A. Yes, you did.                                          15      A. That is correct, yes.
16      Q. And that was when JCA presented the                    16   BY MR. SEDAEI:
17   severance agreement to her?                                  17      Q. But I asked you if, when the severance
18      A. I don't believe that's correct, if you                 18   agreement was presented to her, whether Ms. Dziubla
19   look at the dates.                                           19   still had the option to come back to work.
20      Q. The severance agreement was presented to               20          And what was your answer? I won't try to
21   Ms. Dziubla after -- Wasn't it presented to her              21   restate it.
22   after she had stated that she was coming back to             22      A. Yes.
23   work? You can look at the exhibit that I just gave           23      Q. Having had the discussions with her about
24   you. Exhibit 6 is when her email went out.                   24   whether she could present JCA in a positive light
                                                        Page 68                                                              Page 70
 1      A. Yes.                                                    1   and receiving her answers, you sent out the
 2      Q. So was the severance agreement presented                2   severance agreement still as just an option; the
 3   to her before or after this email?                            3   other option was for her to come back to work if she
 4      A. After.                                                  4   wanted to?
 5      Q. Okay. So she said in the email she was                  5      A. Correct.
 6   coming back -- she will report to work tomorrow a.m.          6      Q. And would it be accurate to say that JCA
 7   as usual. And she states this on the 26th. And                7   and Ms. Dziubla engaged in further back-and-forth
 8   then sometime after she sends this email, she                 8   after receiving -- after she received the severance
 9   receives a severance agreement from JCA.                      9   agreement about the terms of the severance
10         Is that an accurate sequence of events?                10   agreement?
11      A. No.                                                    11      A. That is correct.
12      Q. So which part of it is inaccurate?                     12      Q. And after some back-and-forth, is it
13      A. Well, there's a part in between that we're             13   accurate to say that Ms. Dziubla and JCA were not
14   missing, which is some phone calls between --                14   able to agree on the terms of a severance agreement?
15   seeking the assurances that she could come back.             15      A. Correct.
16      Q. Sure. But my question wasn't whether what              16      Q. And what was the sticking point or issue?
17         I stated was a comprehensive set of facts              17      A. I believe it was the separation payment.
18 involved                                                       18   And I believe there was some objection to the
19   in this situation. I was just trying to get a                19   waiving -- some of the rights being waived.
20   clarification on the sequence of these two events,           20      Q. Okay.
21   the email and the severance agreement.                       21      A. To the best of my recollection.
22      A. Okay.                                                  22      Q. First, regarding the compensation portion
23      Q. And do you agree that the email that was               23   of the agreement, do you recall what Ms. Dziubla was
24   marked as Exhibit 6 was sent by Ms. Dziubla and was          24   demanding?
                                                        Page 69                                                              Page 71
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                                Page 20 (68 - 71)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 21 of 42 PageID #:495
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1      A. I don't recall specifically. More than                      1   specifically given that option with the condition
 2   this.                                                             2   that you just described about the assurances?
 3      Q. "This" being the six weeks offered in                       3      A. I don't recall.
 4   Section 4, page 1 of Exhibit 7?                                   4      Q. Was it in writing?
 5      A. Correct.                                                    5      A. I don't recall.
 6      Q. Was JCA offering six weeks of pay to                        6      Q. But you do recall it being sometime after
 7   Ms. Dziubla as part of the severance agreement?                   7   negotiations on the severance agreement pretty much
 8      A. Yes, we were offering six weeks.                            8   fell apart?
 9      Q. Okay. And what do you recall about the                      9      A. Yes.
10   issue she had with the Release section, I believe;               10         MS. OLSON: I'm going to object,
11   Section 6?                                                       11      mischaracterizes prior testimony.
12      A. I believe, to the best of my recollection,                 12      A. Yes.
13   it was too broad.                                                13   BY MR. SEDAEI:
14      Q. Do you know why Mr. Jacobsen is included                   14      Q. And was she specifically told that if she
15   as part of the Release?                                          15   doesn't take the option to return to work with the
16           MS. OLSON: I'm going to remind you not to                16   assurances, she would be terminated?
17      disclose anything that you discussed with                     17      A. I believe so.
18      Counsel.                                                      18      Q. Do you know who presented her with those
19      A. I don't know.                                              19   options?
20   BY MR. SEDAEI:                                                   20      A. I believe it was Mr. Power.
21      Q. Do you remember any issues about this                      21      Q. But -- Okay. And you said that -- Do you
22   section more specifically than just her thinking it              22   know when she was presented with those two explicit
23   was too broad; like what was broad about it to her?              23   options?
24      A. I don't recall.                                            24      A. Not exactly.
                                                            Page 72                                                            Page 74
 1      Q. So by the time she was -- when she was                      1       Q. Okay.
 2   presented this severance agreement, you state that                2            MR. SEDAEI: Number 8.
 3   she still had the option to return to work -- reject              3                 (Yazbec Exhibit No. 8
 4   the agreement and return to work.                                 4              marked for identification.)
 5           Correct?                                                  5   BY MR. SEDAEI:
 6      A. Correct.                                                    6     Q. I'm showing you what's been marked as
 7      Q. But at some point, would it be accurate to                  7   Exhibit 8. Have you seen this document before?
 8   say that the decision was made to terminate                       8     A. Yes.
 9   Ms. Dziubla?                                                      9     Q. Can you tell me what it is.
10      A. Correct.                                                   10       A.   It's a termination letter.
11      Q. And when was that decision made?                           11       Q.   Which was sent to Ms. Dziubla?
12      A. Oh, boy. I believe -- I don't know the                     12       A.   That is correct.
13   exact date. But I believe when we just couldn't                  13       Q.   And who drafted the letter?
14   come to terms on this agreement.                                 14       A.   I believe it was drafted by our counsel.
15      Q. So since the parties couldn't come to                      15      Q. Is that your signature at the bottom?
16   terms on this agreement and you said that                        16      A. Yes, it is.
17   Ms. Dziubla had the option to come back to work, was             17      Q. Is it accurate to say that no reasons for
18   she told prior to termination that, You do still                 18   the termination were included in the letter?
19   preserve the right to just come back and work?                   19      A. Yes.
20      A. That was consistent throughout: You have                   20       Q. Why -- or why not?
21   the right to come back to work, with certain                     21          MS. OLSON: Again, I'm just going to
22   assurances that you'll represent the company in a                22       remind you not to disclose anything you
23   positive light.                                                  23       discussed with Counsel.
24      Q. When was the last time she was                             24       A. This is what was drafted by our legal
                                                            Page 73                                                   Page 75
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                                   Page 21 (72 - 75)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 22 of 42 PageID #:496
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   counsel.                                                       1   BY MR. SEDAEI:
 2   BY MR. SEDAEI:                                                 2      Q. The date of the previous email was July 7,
 3       Q. But that's your signature at the bottom,                3   2018?
 4   isn't it?                                                      4      A. That's what it says, yes.
 5       A. That is correct.                                        5      Q. I'm showing you what's marked as
 6       Q. You don't know why they didn't include                  6   Exhibit 10. Is this an email from you to
 7   reasons for the termination?                                   7   Mr. Boulukos?
 8       A. I was --                                                8      A. Okay.
 9             MS. OLSON: Objection, asked and answered.            9      Q. Was that a yes?
10       A. I was just going on the advice of our                  10      A. Yes, it is.
11   legal counsel.                                                11      Q. And in the email, is it accurate that
12   BY MR. SEDAEI:                                                12   you're forwarding Mr. Power's email, which was
13       Q. Whose decision was it to send out the                  13   Exhibit 9, to Mr. Boulukos on July 10, which is
14   termination letter?                                           14   three days after Mr. Power sent you that email?
15       A. Mr. Power and myself.                                  15      A. It appears that way.
16             MR. SEDAEI: Number 9.                               16      Q. And did you write those words in the email
17                  (Yazbec Exhibit No. 9                          17   on July 10: FYI, Per our discussion?
18                   marked for identification.)                   18      A. Yes.
19   BY MR. SEDAEI:                                                19      Q. So does that ring any bells as far as any
20       Q. I'm showing you what's been marked as                  20   conversations you had with anyone regarding the
21   Exhibit 9. Do you recognize this document?                    21   contents of this email, specifically with
22       A. I guess it was sent to me, but I don't                 22   Mr. Boulukos?
23   recall this.                                                  23      A. I think I just passed it on to him. Yes,
24       Q. You don't recall actually reading it?                  24   this one I don't remember.
                                                         Page 76                                                      Page 78
 1      A. No.                                                      1      Q. So that "per our discussion" that it
 2      Q. Do you know why Mr. Power was sending you                2   states, you still don't remember any discussions?
 3   this email?                                                    3      A. I don't remember any discussion about
 4      A. No idea.                                                 4   this, no.
 5      Q. Did you have any discussions with                        5      Q. July 2018, that's less than a year ago.
 6   Mr. Power about the contents of this email?                    6   Correct?
 7      A. I don't recall talking to him about this                 7      A. That is correct.
 8   at all.                                                        8      Q. Is JCA planning to engage Mr. Jacobsen in
 9      Q. Do you recall talking to him about the                   9   any other events in the future?
10   subject matter of the email?                                  10      A. Not to my knowledge.
11      A. No.                                                     11      Q. Does anyone at JCA, to your knowledge,
12      Q. Do you recall having a conversation with                12   regret inviting Mr. Jacobsen to take part in the
13   anyone at JCA about Ms. Dziubla's Funded Justice              13   2017 The Kev event?
14   page, which is the link which is included in this             14         MS. CRONIN: Objection, foundation and
15   email?                                                        15      relevancy.
16      A. No.                                                     16      A. Yes. I can't speculate on that.
17      Q. And that is no, you don't recall; or no,                17   BY MR. SEDAEI:
18   you had no such discussions?                                  18      Q. To your knowledge. I don't need you to
19      A. I don't remember seeing this, so I                      19   speculate.
20   don't -- I didn't discuss -- I wouldn't have                  20      A. I have no idea.
21   discussed this with anyone.                                   21      Q. So nobody has said anything to you that
22             MR. SEDAEI: 10.                                     22   would express their regret about the decision?
23                  (Yazbec Exhibit No. 10                         23      A. No.
24                  marked for identification.)                    24      Q. Have you mentioned this lawsuit to any of
                                                         Page 77                                                      Page 79
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                              Page 22 (76 - 79)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 23 of 42 PageID #:497
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   JCA's clients?                                              1   more than one Estimator -- at some point were unable
 2      A. Not to my knowledge.                                  2   to go on walk-throughs? It could be for health
 3      Q. Do you know if anyone at JCA has?                     3   reasons; for any reason.
 4      A. I don't know.                                         4      A. Yes. It's usually scheduling. There's
 5      Q. Can you describe generally your                       5   multiple walk-throughs happening at the same time.
 6   understanding of what Estimators do?                        6      Q. Okay. Other than scheduling issues, like
 7      A. Sure. They take potential projects that               7         a personal issue, like a health issue,
 8   we have to put pricing together on, break down the          8 something
 9   drawings into the different scopes of work, and             9   like that?
10   either do a takeoff and an estimate themselves or          10      A. I can't recall that we've had that issue
11   solicit bids and pricing from subcontractors, and          11   besides scheduling.
12   assemble it into an entire response -- or a bid --         12      Q. Do you specifically remember Mr. Maguire
13   from our company. That's the CliffsNotes version.          13   having certain issues -- And I understand he's a
14      Q. That's exactly what I wanted. Can you                14   Project Manager, correct?
15   tell me what portion of an Estimator's job is spent        15      A. Correct.
16   in the office and what portion of it is outside of         16      Q. Okay. Do you remember he had some kind of
17   the office; ballpark.                                      17   issue with his foot, some kind of a medical issue
18      A. Yes. I would say 75 percent in the                   18   that may have prevented him from going on
19   office, 25 percent out of the office, depending on         19   walk-throughs?
20   workload and nature of project. It could go 50/50,         20      A. Well, first of all, Project Manager,
21   depending on what's going on.                              21   that's not their responsibility. That's why we have
22      Q. Of the time spent outside of the office,             22   Estimators.
23   what does that consist of? What do they do when            23      Q. So he never had to go on walk-throughs,
24   they're outside the office?                                24   and he never goes on walk-throughs?
                                                      Page 80                                                         Page 82
 1      A. Outside the office consists of -- the main            1      A. At his level, it's pretty rare. I mean,
 2   thing is walk-throughs of potential projects with           2   he would go if he had to fill in for an Estimator
 3   our potential clients and subcontractors. And the           3   that couldn't make it because they were
 4   other main thing is sitting in meetings, discussing         4   double-booked somewhere else.
 5   the scope of their bids with our clients.                   5      Q. Okay. But for whatever reason an
 6          Sometimes we do a lot of budgets for                 6   Estimator is unable to temporarily go on a
 7   clients. And they're required at those meetings             7   walk-through, do you think they still have enough
 8   because they know the scope of the project. So              8   responsibilities that they can do, that they could
 9   they're front and center in those meetings in front         9   temporarily be relieved of that responsibility?
10   of our clients, describing what they've priced.            10          MS. OLSON: Object to form.
11      Q. Okay.                                                11      A. I guess I don't understand the question.
12          MS. CRONIN: Can we go off the record for            12   BY MR. SEDAEI:
13      one moment.                                             13      Q. Okay. It's a hypothetical because we
14                 (Discussion off the record.)                 14   don't have an actual example. I was hoping to rely
15                 (Exit Ms. Cronin.)                           15   on an actual example.
16                 (Ms. Cronin now appearing                    16      A. Yes.
17                 telephonically.)                             17      Q. So we talked about the responsibilities of
18          MR. SEDAEI: Can we get back on the                  18   an Estimator and the distribution of time between
19      record.                                                 19   how much of their time is spent in the office,
20   BY MR. SEDAEI:                                             20   outside of the office, how much time they spend
21      Q. We were talking about the Estimators.                21   going on walk-throughs.
22      A. Uh-huh.                                              22          And I'm saying based on their
23      Q. And throughout the time you've been at               23   responsibilities, if for some reason an Estimator is
24   JCA, can you recall a time when an Estimator -- or         24   unable to go on walk-throughs -- for whatever
                                                      Page 81                                                         Page 83
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                              Page 23 (80 - 83)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 24 of 42 PageID #:498
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1   reason --                                                    1   to you personally?
 2      A. Sure.                                                  2      A. Yes, in the meeting that we had at our
 3      Q. -- are there enough responsibilities that              3   office on the 26th when we presented her with the
 4   they have that are not related to walk-throughs that         4   findings of our investigation.
 5   they can pretty much fulfill most of their                   5      Q. Was it those comments that made JCA
 6   responsibilities as the Estimator or an Estimator            6   conclude that she could not have presented JCA in a
 7   even though they're not going on walk-throughs,              7   positive light while at work?
 8   temporarily at least?                                        8      A. I think in conjunction with what she said
 9         MS. OLSON: Objection, calls for                        9   to Mr. Power when he interviewed her as part of the
10      speculation.                                             10   investigation.
11   BY MR. SEDAEI:                                              11      Q. And what she said, specifically what
12      Q. Go ahead and answer it.                               12   you're referring to, are the comments that she made
13      A. It would be -- it would be difficult, only            13   about JCA?
14   because they're going to see the site conditions            14         MS. OLSON: Object to form.
15   that the bid -- you know, so they actually --               15      A. I can't speak to what was said between her
16   someone needs to put their eyes on what the actual          16   and Mr. Power. I only have his notes from that.
17   conditions are at the job site or a potential bid           17   But yes, in front of us -- in front of myself, the
18   site, what kind of conditions we are bidding under.         18   meeting where I was present.
19         So someone from the company has to                    19   BY MR. SEDAEI:
20   represent us at a walk-through. It's not like they          20      Q. So would it be an accurate recap of your
21   could do the work from their desk.                          21   testimony that Ms. Dziubla made a number of comments
22      Q. Could some other Estimator temporarily do             22   about JCA, working at JCA, and made some more
23   the walk-throughs but work in collaboration with the        23   comments, perhaps on the same subject matter, while
24   person who can't do the walk-throughs?                      24   she met with you and Mr. Power. And that led you
                                                       Page 84                                                             Page 86
 1         MS. OLSON: Same objection.                             1   and Mr. Power to ask Ms. Dziubla for assurances that
 2      A. That does happen, usually for scheduling               2   she could present JCA -- whether she could present
 3   reasons.                                                     3   JCA in a positive light. She wouldn't give those
 4         MR. SEDAEI: But it does happen?                        4   assurances. The parties couldn't reach an agreement
 5      A. They're double-booked. Absolutely.                     5   on a severance agreement. And that led to
 6   That's why there are multiple people in the                  6   Ms. Dziubla's termination.
 7   department.                                                  7          It's a broad recap. But is that more or
 8      Q. I'm sorry. What department?                            8   less accurate?
 9      A. The Estimating department.                             9      A. That is more or less accurate, correct.
10      Q. Oh, okay. And this kind of a situation,               10      Q. So when you think about the chain of
11   where Estimators cover for each other for                   11   events that I just described, with the first item
12   walk-throughs, happens frequently?                          12   being Ms. Dziubla's comments and complaints --
13      A. Not ideal. I wouldn't say frequently, but             13   comments about JCA -- and the last one being the
14   it happens.                                                 14   termination, would Ms. Dziubla have been terminated
15         MR. SEDAEI: Pardon the pauses. I'm just               15   if she originally hadn't made those comments?
16      going through my notes to make sure nothing is           16          MS. OLSON: Objection, calls for
17      left out.                                                17      speculation.
18         THE WITNESS: I understand.                            18      A. Yes. I can't speculate on that.
19   BY MR. SEDAEI:                                              19   BY MR. SEDAEI:
20      Q. You referenced certain comments that                  20      Q. I don't need for you to speculate. I just
21   Ms. Dziubla had made to Mr. Power that were critical        21   need to go based on JCA's actual reasons for
22   of JCA or negative about JCA. Correct?                      22   offering Ms. Dziubla the termination letter.
23      A. Correct.                                              23          MS. OLSON: Same objection.
24      Q. Okay. Did she make any of those comments              24   BY MR. SEDAEI:
                                                       Page 85                                                             Page 87
                                             Worldwide Litigation Services
                                         (312) 528-9111 | info@worldwidelit.com                                 Page 24 (84 - 87)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 25 of 42 PageID #:499
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1      Q. You can work that backward and tell me if               1      A. There's a Marketing department. And
 2   you take the reason out, whether that final decision          2   Lauren Saunders is our Marketing Director.
 3   would still stand.                                            3           And then on the Administrative side,
 4         MS. OLSON: Same objection.                              4   Rachael Weil is a Project Coordinator. And Kristn
 5         If you understand.                                      5   is our Administrative Assistant; Kristn Robertazzo.
 6      A. No, I understand. I believe if the                      6      Q. Okay. So in the organization's hierarchy,
 7   assurances were given to us, that she would have              7   who is the highest level?
 8   come back to work.                                            8      A. It's hard to say. From an Operations
 9   BY MR. SEDAEI:                                                9   standpoint, it's Kayla. She's the only Operations
10      Q. But you asked for the assurances only                  10   person.
11   because she had made the comments or the complaints?         11      Q. So each individual you mentioned, they're
12      A. That is correct.                                       12   within specific departments. Right?
13      Q. We talked about Ms. Dziubla's access to                13      A. Correct. But no department is really
14   emails and the server being terminated. Would an             14   above the other one. They're all integral functions
15   Estimator be able to do her job, either in the               15   to our operation.
16   office or remotely, if he or she doesn't have access         16      Q. Okay. But there are certain positions at
17   to either his or her emails or the server?                   17   the company that are not in a specific department,
18      A. I don't think -- I don't believe so.                   18   correct; like your position?
19      Q. Based on what Mr. Power told us, he                    19      A. Correct.
20   estimated that about 27 people, more or less, work           20      Q. Are you in one department, or are you not
21   in the office at JCA.                                        21   in any specific department?
22         Is that, more or less, an accurate                     22      A. We call it Management.
23   estimate?                                                    23      Q. Management. Who is in Management?
24      A. More or less, that's correct, yes.                     24      A. Myself; Steve Boulukos, our Chief
                                                        Page 88                                                        Page 90
 1      Q. And he said of those individuals, only                  1   Operating Officer; Mike Power, our CFO; and William
 2   four are women. Is that, to your knowledge,                   2   Burfeind, our Director of Sales, I guess, Vice
 3   accurate? And, again, it might have been an                   3   President of Sales. That would be the leadership
 4   estimate. But I think he specifically named the               4   team.
 5   individuals. In any case, you can give your own               5      Q. And Mr. Schumachers are not on the
 6   answer.                                                       6   Management team?
 7      A. That is correct.                                        7      A. They're not actively engaged in the
 8      Q. Okay. Do you believe that, given the                    8   business.
 9   number of males and females in the office, that JCA           9      Q. But they have authority over the
10   still provides an environment where women can                10   Management team, correct?
11   comfortably work?                                            11      A. That is correct.
12      A. Yes.                                                   12      Q. And so including the two Mr. Schumachers
13      Q. And why do you say that?                               13   and the four individuals you mentioned, these are
14      A. Because that's what we do.                             14   six individuals either on the Management team or
15      Q. Who is the most senior female person                   15   with authority over the Management team.
16   working at JCA, and what does she do?                        16           Anybody else that you left out among these
17      A. In terms of tenure or...                               17   two groups?
18      Q. In terms of title.                                     18      A. I think you're correct.
19      A. In terms of title? On the Operations                   19      Q. Okay. And just to confirm, these
20   side, it would be Kayla McKinney.                            20   individuals are all male?
21      Q. And what is her position?                              21      A. That is correct.
22      A. She is a Project Manager.                              22           MR. SEDAEI: Let me just have a quick chat
23      Q. And you said Operations side. Is there                 23      with my client, and then I think I'm done with
24   another side?                                                24      my portion.
                                                        Page 89                                                        Page 91
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                             Page 25 (88 - 91)
 Case: 1:18-cv-04542 Document Michael
                              #: 53-2 Yazbec  - 6/26/2019
                                      Filed: 02/20/20 Page 26 of 42 PageID #:500
                                     Rowena Dziubla vs. J.C. Anderson, Inc., et al.
 1         MS. OLSON: Okay.                                      1     A. Yes.
 2         MR. SEDAEI: I'll be right back.                       2     Q. And Project Managers, they report to who?
 3                  (Whereupon a recess was taken                3     A. The Project Executives.
 4                  from 6:22 p.m. to 6:29 p.m.,                 4     Q. Okay. And how many Project Executives are
 5                  after which the following                    5   there?
 6                  proceedings were had:)                       6     A. Three.
 7         MR. SEDAEI: Back on the record.                       7        MR. SEDAEI: Okay, I think I have no more
 8         I just need some clarification, and then              8     questions.
 9      I'm done.                                                9        MS. OLSON: I don't have any questions.
10         THE WITNESS: Understood.                             10        MR. SEDAEI: Mary, do you have any
11   BY MR. SEDAEI:                                             11     follow-ups?
12      Q. There is an individual you mentioned named           12        MS. CRONIN: No, no questions. Thanks so
13   Kayla?                                                     13     much.
14      A. Uh-huh.                                              14        MS. OLSON: We'll reserve.
15         MS. CRONIN: I'm having a little bit of a             15        MR. SEDAEI: Same order.
16      hard time hearing.                                      16        MS. OLSON: Same order.
17         MR. SEDAEI: Can you hear me now?                     17        MS. CRONIN: Same order.
18         MS. CRONIN: Yes, much better. Thank you.             18               (WITNESS EXCUSED.)
19   BY MR. SEDAEI:                                             19
20      Q. One of the four females that you                     20
21   mentioned, her name was Kayla. Right?                      21
22      A. Yes.                                                 22
23      Q. And you said she was a Project Manager?              23
24      A. That's correct.                                      24
                                                      Page 92                                                 Page 94
 1      Q. Is it possible that she's an Assistant
 2   Project Manager?
 3      A. She started as a Project Manager. And
 4   she's been promoted to Assistant Project Manager
 5   about January 1st, I believe it was.
 6      Q. Okay. So the Assistant Project Manager is
 7   a higher level than a Project Manager?
 8      A. No, no. She started with us as an
 9   Assistant Project Manager.
10      Q. Okay.
11      A. As of January 1 of this year, she was
12   promoted to Project Manager.
13      Q. Okay. So she's on the same level as --
14   Well, who are the other Project Managers at JCA?
15      A. Oh, boy.
16      Q. Are there many?
17      A. There are, there are.
18      Q. Over ten?
19      A. There's probably -- Yes, eight to ten.
20      Q. Okay. Eight to ten --
21      A. Yes, yes.
22      Q. -- is an adequate answer for my purposes.
23      A. Okay.
24      Q. Is Kayla the only female Project Manager?
                                                      Page 93
                                            Worldwide Litigation Services
                                        (312) 528-9111 | info@worldwidelit.com                        Page 26 (92 - 94)
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 27 of 42 PageID #:501
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3
          ROWENA DZIUBLA,                                               )
 4                                                                      )
                                Plaintiff,                              )
 5                                                                      )
                 vs.                                                    ) Case No.
 6                                                                      ) 1:18-cv-4542
          J.C. ANDERSON, INC., and                                      )
 7        PETER ERLING JACOBSEN,                                        )
                                                                        )
 8                              Defendants.                             )

 9

10                      I, MICHAEL L. YAZBEC, being first duly

11         sworn, on oath say that I am the deponent in the

12        aforesaid deposition taken on June 26, 2019; that I

13        have read the foregoing transcript of my deposition,

14        consisting of pages 1 through 94 inclusive, and

15        affix my signature to same.

16                             _____       No corrections have been made.

17                             _____       Corrections have been made and
                                           are included with the following
18                                         errata sheet(s).

19                                            _____________________________

20                                                     MICHAEL L. YAZBEC

21
          SUBSCRIBED AND SWORN TO
22        before me this ________
          day of _________ 20 .
23        _______________________

24               Notary Public

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                  Page 27 (95)
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 28 of 42 PageID #:502
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1        STATE OF ILLINOIS                       )
                                                  ) SS.
 2        COUNTY OF COOK                          )

 3

 4                      I, GABRIELLE PUDLO, Certified Shorthand

 5        Reporter No. 084-004173, and Notary Public within

 6        and for the County of Cook and State of Illinois, do

 7        hereby certify that on June 26, 2019, at 3:48 p.m.,

 8         20 South Clark Street, Suite 500, in the City of

 9        Chicago, Illinois, the deponent, MICHAEL L. YAZBEC,

10        personally appeared before me.

11                      I further certify that MICHAEL L. YAZBEC

12        was by me duly sworn to testify the truth and that

13        the foregoing is a true record of the testimony

14        given by MICHAEL L. YAZBEC

15                      I further certify that the deposition

16        terminated at 6:32 p.m.

17                      I further certify that there were present

18        at the taking of the said deposition the persons and

19        parties as indicated on the appearance page made a

20        part of this deposition transcript.

21                      I further certify that the signature of

22        the witness to the foregoing deposition was reserved

23        by agreement of counsel; and that I am not counsel

24        for nor in any way related to any of the parties to

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com             Page 28 (96)
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 29 of 42 PageID #:503
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 1         this suit, nor am I in any way interested in the

 2        outcome thereof.

 3                      IN TESTIMONY WHEREOF, I have hereunto set

 4        my hand and affixed my notarial seal on this

 5        12th day of July, 2019.

 6
       /s/Gabrielle Pudlo
 7                                         _______________________________
                                           GABRIELLE PUDLO, CSR
 8                                         Notary Public
                                           License No. 084-004173
 9                                         Expiration Date: May 31, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com             Page 29 (97)
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 30 of 42 PageID #:504
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

WORD INDEX           222 2:8                   60603 2:3                actual 83:14, 15
                     25 80:19                  60606 2:13                84:16 87:21
< >                  2500 2:13                 609-7569 2:9             Adam 52:10
 97:5                26 1:19 32:14             67 3:13                  add 6:16 63:13
                      95:12 96:7                                        additional 57:8
<0>                  26th 58:4 60:21           <7>                      adds 43:19
084-004173 96:5       61:8 63:17 66:16,        7 3:13 67:12, 13, 16     adequate 93:22
 97:8                20, 21, 22 69:7 86:3       70:2, 7 72:4 78:2       adjective 18:10
                     27 88:20                  74 3:14                  Administrative 90:3,
<1>                  27th 66:23 67:3           75 22:21 80:18           5
1 2:13 3:7 8:20                                76 3:15                  Admiral 33:16, 17
 18:24 19:1, 5       <3>                       77 3:16                  advanced 8:21
 39:22 40:16 72:4    3 3:9 42:7, 8, 12                                  advice 44:24 76:10
 93:11 95:14          46:12                    <8>                      affix 95:15
1:18-cv-4542 1:6     3:48 1:19 96:7            8 3:14 75:2, 3, 7        affixed 97:4
 95:6                30 25:13                  8:34 55:18               aforesaid 95:12
10 3:16 77:22, 23    31 97:9                   80s 15:3                 afternoon 4:9
 78:6, 13, 17        312 2:4, 9, 14                                     ago 4:22 5:6
10:00 36:21          332-6733 2:4              <9>                       26:21 38:2 41:10
1053 39:24           35 3:8                    9 3:15 76:16, 17, 21      79:5
12th 97:5                                       78:13                   agree 69:23 71:14
18 32:14 55:6        <4>                       90 22:16                 agreement 20:20
 56:18               4 3:4, 10 46:3, 4, 8      94 95:14                  21:2, 6 62:2, 5
18th 10:7             56:23 72:4                                         66:9 67:2, 6, 20, 23
19 3:7               4:29 30:22                <A>                       68:4, 5, 9, 17, 20
1963 8:20            4:33 30:22                a.m 61:22 69:6            69:2, 9, 21 70:1, 6,
1976 14:23           42 3:9                    Abby 52:20               18 71:2, 9, 10, 14, 23
1985 9:17            46 3:10                   abilities 16:17           72:7 73:2, 4, 14, 16
1988 9:4                                       ability 6:24 16:19        74:7 87:4, 5 96:23
19th 44:10 54:6      <5>                        48:6 62:9               agreements 21:3
 57:4, 6             5 3:11 54:23, 24          able 48:12 65:19         ahead 12:21 84:12
1st 93:5              55:5                      71:14 88:15             airfare 30:5
                     5:03 50:9                 above-entitled 1:12      alcohol 6:10
<2>                  5:09 50:9                 Absolutely 20:14         allegation 38:12, 19
2 3:8 35:19, 20      50 14:18 22:21             38:20 39:10 54:8         39:4 44:20 53:22
 36:9                 80:20, 20                 85:5                     54:1
20 1:17 2:3 5:6      500 1:18 2:3 96:8         access 47:3, 15, 22      allegations 44:8
 95:22 96:8          50-mile 21:21              88:13, 16                45:5, 12 50:16
200 23:11, 13        54 3:11                   accommodations            53:15, 17, 19
2012 28:1            578-7458 2:14              30:6                    allege 13:10
2013 28:5                                      account 47:4, 15         alleged 13:14, 18
2017 25:20 26:8      <6>                       accurate 16:23            35:10 56:7 62:22
 29:11, 20 31:15     6 3:12 60:23, 24           43:14, 21 65:13, 16     alluded 14:11
 55:7 56:18 79:13     61:4 63:7 68:24           69:10 71:6, 13          ambassador 29:13
2018 78:3 79:5        69:24 72:11               73:7 75:17 78:11        ANDERSON 1:6
2019 1:19 95:12      6:22 92:4                  86:20 87:8, 9            2:11 10:5 14:7
 96:7 97:5           6:29 92:4                  88:22 89:3               95:6
2021 97:9            6:32 96:16                accusations 63:20        announcement
20-plus 4:22         60 3:12                   acknowledged 34:20        23:24 24:1, 1, 10
22 32:14             60601 2:8                 actions 45:12            announcer 28:18, 19
                                               actively 91:7

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                         Page 1
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 31 of 42 PageID #:505
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

answer 6:7 8:4, 5        attending 30:14            42:17 46:20 47:5,       broad 72:13, 23, 23
 12:21, 22 20:7          attorney 4:10             19, 21 51:17, 22         87:7
 27:6 43:12 48:19        attorneys 36:6             52:24 53:6, 16, 21      broken 23:22
 64:15 70:20 84:12       at-will 18:22              54:5, 14, 16, 22        brother 14:19, 24
 89:6 93:22              auction 32:3, 4            55:11, 15 56:22         Bruce 33:16
answered 6:2, 2          authority 91:9, 15         57:10, 14, 21 58:5      budgets 81:6
 32:21 65:14 76:9        autographs 29:14           59:20 60:10, 15, 22     Bulls 28:14
answering 5:13, 17       available 29:12            61:14 62:3, 7, 17       bunch 17:22
answers 5:18, 21          46:22                     64:21 66:16, 22         Burfeind 91:2
 7:1, 18 20:10, 16       aware 30:13 49:6           67:22 68:11, 18         business 11:1
 71:1                                               71:17, 18 72:10, 12     21:22 33:18 60:3
anybody 7:7, 10          <B>                        73:12, 13 74:17, 20     91:8
 11:22 12:8 14:14        Bachelor 9:9, 11           75:14 88:6, 18
 36:24 42:1 44:14        Bachelor's 9:7             89:8 93:5               <C>
 47:8 51:1, 16           back 18:17 22:2           bells 78:19              call 37:19 38:1, 6
 66:12 91:16              26:21 27:9, 14           belong 23:1               45:6 52:14 90:22
apart 74:8                29:10 31:1 32:1          best 15:7 44:9           called 4:3 23:23
appearance 96:19          37:11 41:12 43:13         47:19 58:5 66:24         25:22 37:21, 22
appeared 96:10            50:12 57:17 59:5          71:21 72:12             calls 39:15 46:24
appearing 81:16           60:18 62:6, 8            better 92:18              65:21 66:23 69:14
appears 61:9 78:15        63:11 66:17 68:6,        bid 24:12 80:12           70:4, 7 84:9 87:16
appropriate 24:5         10, 14, 22 69:6, 15        84:15, 17               cancer 27:20, 23
Approximately             70:19 71:3 73:17,        bidding 84:18            candidates 16:10,
 10:16 22:21 23:8,       19, 21 81:18 88:8         bids 23:17 24:11,        12, 16, 18
14                        92:2, 7                  14 80:11 81:5            Carpenters 23:2, 3
Architecture 8:23        back-and-forth 71:7,      Bill 28:14, 14           carpentry 22:20
Arrived 31:23            12                        birth 8:19               Cartwright 28:14
Arts 9:9, 11             backward 88:1             bit 25:4 92:15           Case 1:5 4:11
asked 6:3, 20 22:4,      badly 64:4                Blackhawks 28:23          13:5 89:5 95:5
4 31:12 37:12            Ballpark 15:2             Blackhaws 28:23          cases 29:14
 41:10, 23 59:11          80:17                    Bo 28:15                 categorized 23:19
 64:2, 8, 18, 20 65:5,   banking 14:2              board 58:18              cause 1:12
18 70:17 76:9            based 24:13 27:6          booklet 20:10            CB 13:2
 88:10                    53:19 55:23 83:22        bottom 12:11             cc 43:5
asking 5:13 20:24         87:21 88:19               39:23 42:17 46:11       cc:'d 42:24 43:17
 31:3 57:4 65:2          basic 5:4                  75:15 76:3              ceilings 22:20
assemble 80:12           Basically 11:6            bought 14:24 15:4        celebrities 28:12
Assistant 90:5 93:1,     Bates 39:23               Boulukos 16:3             34:6
4, 6, 9                  Bean 11:10, 20 12:4        37:14 38:9 44:13,       celebrity 28:6
assume 6:7               Bears 28:17               19 78:7, 13, 22          center 81:9
assumes 37:4             bed 36:23 55:16            90:24                   certain 59:3 73:21
assurance 70:10          began 54:4                Box 43:4, 5               82:13 85:20 90:16
assurances 64:9, 19      beginning 22:4            boy 25:13 73:12          certainly 31:8 54:6
 65:5, 19 66:2, 18       behalf 2:4, 9, 14 4:3      93:15                    55:21
 69:15 73:22 74:2,       believe 7:16, 20          BOYLE 27:4               certificate 9:24
16 87:1, 4 88:7, 10       12:12 15:7 18:21         break 5:24 6:1           Certified 96:4
attempting 5:10           21:14, 15, 18 26:14,      30:18 31:3 50:6         certify 96:7, 11, 15,
attendance 29:20         18, 22 27:13 28:2, 5       80:8                    17, 21
attended 28:12            29:2 30:7 32:4           Brief 18:16              CFO 91:1
 32:23                    33:7, 16 34:6, 20        briefly 27:17            Chad 52:16
                          35:15 37:14 40:1         bring 35:23

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                          Page 2
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 32 of 42 PageID #:506
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

chain 42:15 87:10         85:20, 24 86:5, 12,      Construction 4:23        course 31:24 33:3,
charge 45:16             21, 23 87:12, 13, 15       23:21                   20, 23 35:2
charity 25:19             88:11                    consumed 6:10            COURT 1:1, 16
 27:19 28:3 29:23        commercial 22:9, 17       contact 42:4 54:1, 3      5:10 28:20 95:1
 30:2                    commitment 32:5           contents 19:18           cover 85:11
chat 91:22                36:22                     77:6 78:21              Craig 28:15
check 55:16              Commonwealth 13:1         continued 54:16          Crane 52:16
Chicago 1:18 2:3, 8,     company 11:23             Continuing 28:22         critical 64:10 65:17
13 28:13 96:9             13:9, 11 14:13, 17,      contract 18:20            85:21
Chief 13:22 90:24        21, 21, 23 29:13           24:19                   CRONIN 2:12
CHTD 2:12                 48:2, 4, 6 60:3          contracting 22:18         26:23 27:2 30:8,
City 1:18 8:14            62:10 63:21 64:22,       contractor 22:12         18 38:23 39:1, 9
 96:8                    23, 23, 24 66:18          contractors 22:8          79:14 81:12, 15, 16
Civil 1:15                73:22 80:13 84:19        conversation 5:8, 11      92:15, 18 94:12, 17
claim 4:24 43:18          90:17                     34:14 44:3 59:3, 7,     crying 63:1
 45:15 46:1              compensated 30:5          10 77:12                 CSI 23:23
clarification 69:20      Compensation 4:24         conversations 62:9,      CSR 1:13 97:7
 92:8                     29:19 71:22              18 64:11 78:20           current 10:4 13:6,
Clark 1:17 2:3           compete 21:21             conveyed 48:17           8, 14, 17
 96:8                    competitors 20:22         Cook 1:14 96:2, 6        currently 10:2
classrooms 22:14         complaints 87:12          Coonan 33:17             Cushman 13:2
clear 29:16 56:4          88:11                    Coordinator 90:4         customers 48:13, 14
client 22:15 47:3        comprehensive             copy 19:13               CX 3:2
 49:20, 20 91:23          69:17                    Correct 8:10 10:22
clients 12:16, 17, 23    conclude 86:6              11:12 14:9 17:2         <D>
 13:3 22:17 48:7,        concluded 16:8             24:17 25:21 29:18,      Dan 28:17
24 49:7, 12, 17, 23       54:11, 19                24 35:5 40:6             date 8:19 14:24
 63:24 80:1 81:3, 5,     conclusion 53:14           42:19, 20, 22 43:24      55:6 73:13 78:2
7, 10                    condition 6:22 74:1        49:14, 15 50:16, 17,     97:9
CliffsNotes 80:13        conditions 84:14, 17,     20 51:10, 11 53:17,      dates 68:19
Clint 33:17              18                        19 55:15 56:14, 24       day 14:7 19:15, 17,
close 17:22 37:24        conduct 50:15              57:1 60:6, 7 61:10,     22, 22, 24 20:3 30:3
closer 36:20             conducted 49:19           11 64:6, 7, 16 66:3,      31:17, 18 33:7
Club 34:3, 4              54:9 58:15               7 68:14, 18 70:11,        34:16, 23 35:7
Code 1:15 24:2           confirm 40:2 52:1         15 71:5, 11, 15 72:5      36:14 43:24 44:12
codes 23:23 24:2          91:19                     73:5, 6, 10 75:12        46:14 54:6, 12, 21
collaboration 84:23      confirmation 57:13         76:5 79:6, 7 82:14,      55:7, 17 57:4, 24
college 9:13             confusing 33:19           15 85:22, 23 87:9         61:17 95:22 97:5
color 53:24              Congratulations            88:12, 24 89:7          days 47:1 57:5
come 18:8 60:18           6:19                      90:13, 18, 19 91:10,     60:13 78:14
 62:6 68:5, 10           conjunction 86:8          11, 18, 21 92:24         decide 45:4 47:14
 69:15 70:19 71:3        consider 12:17            corrections 95:16, 17    decided 45:14
 73:14, 15, 17, 19, 21    39:8 50:21, 24           correctly 45:2            67:24
 88:8                    considered 38:19           46:15 56:9, 11          decision 24:15
comfortably 89:11        considering 40:24         Counsel 7:5, 8 8:4        44:22 47:6, 9, 11, 17
coming 59:5 68:14,       consist 80:23              40:20, 20 45:1, 6, 11    50:15 54:5, 7, 15
22 69:6                  consistent 53:23           67:8, 10 72:18           60:3 66:8, 10, 13, 15,
commentator 25:9          54:2 73:20                75:14, 23 76:1, 11      21 67:1, 5 73:8, 11
commenting 34:15         consisting 95:14           96:23, 23                76:13 79:22 88:2
comments 50:4            consists 81:1             Country 34:3, 4          Defendant 2:9, 14
 64:10 65:17 66:5                                  County 1:13 96:2, 6

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                           Page 3
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 33 of 42 PageID #:507
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Defendants 1:8           discussion 19:18           85:21 86:21 87:1,         30:16 31:6, 10
 95:8                     46:18 67:4, 7, 9         14, 22 95:2                64:18
degree 8:22, 23, 24       70:8 78:17 79:1, 3       Dziubla's 15:13           employer 10:4
 9:4, 7, 15, 18           81:14                     17:7 18:5 44:8           employment 17:8
degrees 9:5, 22          discussions 68:4           45:24 46:19 47:3,         18:19 19:15, 22
demanding 71:24           70:23 77:5, 18 79:2      15 49:4 50:16              25:1 49:4 64:22
department 85:7, 8,      distinction 21:24          53:15, 18 77:13          ended 57:7
9 90:1, 13, 17, 20, 21   distribution 83:18         87:6, 12 88:13           engage 68:3 79:8
departments 90:12        DISTRICT 1:1, 1,                                    engaged 71:7 91:7
DePaul 13:1 22:15        16, 16 95:1, 1            <E>                       entertainment 29:4
depending 22:22          DIVISION 1:2, 17          earlier 14:11 44:10       entire 23:16 53:13
 80:19, 21                95:2                      54:22 64:2 68:12          80:12
deponent 6:19            document 7:21             EASTERN 1:2, 17           entirely 22:9
 95:11 96:9               19:6 40:15 67:18          95:2                     environment 89:10
deposed 4:15, 17          75:7 76:21               Eddie 28:23               Eric 29:1
deposition 1:11 3:6      documents 7:13, 15        Edison 13:1               ERLING 1:7 2:16
 5:8 7:4 8:1 35:24       d'oeuvres 32:2 35:4       educational 8:22           95:7
 95:12, 13 96:15, 18,    doing 63:1                EEOC 43:19 46:1           errata 95:18
20, 22                   donations 30:10           effect 34:17 62:15        estimate 17:13
describe 22:6            double-booked 83:4        EHRLICH 2:2                80:10 88:23 89:4
 31:17 80:5               85:5                     eight 10:7, 8 93:19,      estimated 88:20
described 39:12          drafted 40:15, 19         20                        estimating 16:18
 74:2 87:11               45:3 75:13, 14, 24       either 23:16 80:10         85:9
describing 36:13         drafting 40:21             88:15, 17 91:14          Estimator 15:12
 81:10                   drawings 80:9             Ellis 13:2                 49:14, 16 50:1
desk 84:21               Drive 2:13                else's 51:16, 18           81:24 82:1 83:2, 6,
details 31:21            drugs 6:17                email 35:15 36:13,        18, 23 84:6, 6, 22
development 11:1         drywall 22:19             15 37:8, 13, 24 38:7       88:15
 33:18                   due 27:23                  39:13 42:15, 18, 21,     Estimators 49:16
differences 5:9          duly 4:4 95:10            22, 24 43:13, 14, 23       80:6 81:21 82:22
different 22:16           96:12                     44:2, 3, 4 46:8, 11,      85:11
 23:8 33:8 80:9          duties 10:23 11:4         12, 18 47:4, 15 55:5,     Estimator's 80:15
difficult 84:13           62:11                    9, 16, 18, 20, 24 56:5,   evening 31:22
dinner 35:4              DX 3:2                    12, 15, 19, 22 57:2, 2     35:16 36:18, 19, 20
DIRECT 4:6 17:7          DZIUBLA 1:2                61:7, 7, 12, 15, 20       37:16, 20 38:1
direction 6:14            2:16 4:11 8:9             62:1, 8, 17 63:2, 6       55:12
directly 8:8 11:19        15:9, 22 16:15, 24        68:12, 13, 24 69:3, 5,   event 26:13, 21
Director 90:2 91:2        17:11 18:19 19:12        8, 21, 23 70:5 77:3,       27:18 28:3, 7
disability 59:23, 24      20:19 21:5 34:10         6, 10, 15 78:2, 6, 11,     29:11, 14 30:4
disclose 45:8 72:17       35:6, 10, 18 39:12,      12, 14, 16, 21             31:14 32:16, 24
 75:22                   24 42:18, 23 43:15        emails 7:23 8:8            33:20, 22, 22 34:10
discriminated 13:15       46:9, 13 48:22            43:3 46:9 55:24           35:11 44:1 58:17
discuss 16:9 44:18        49:14 50:1 56:16          57:11 62:16 88:14,        79:13
 56:6 77:20               57:3, 7, 19 59:3         17                        events 26:6, 9
discussed 7:7 30:12       61:8 62:4 64:3, 9,       employed 10:2              69:10, 20 79:9
 42:18 45:8 46:1,        20 65:4, 17 66:2, 9        11:15 17:11 18:6          87:11
12 63:16 70:5             67:6, 21, 24 68:1, 3,    employee 13:6, 9          everyone's 33:11
 72:17 75:23 77:21       13, 21 69:24 70:7,         18:22 20:11 29:17        exact 34:1 54:12
discussing 38:5          18 71:7, 13, 23 72:7      employees 13:14, 18        73:13
 81:4                     73:9, 17 75:11            19:16 21:1, 4, 9, 11,    exactly 23:13 38:11
                                                   13 22:1 25:1               74:24 80:14

                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                         Page 4
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 34 of 42 PageID #:508
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

EXAMINATION              figure 24:3, 4            four 33:9, 12 89:2        27:9 29:10 32:22
 3:2 4:6                  38:15 43:10               91:13 92:20              36:23 41:15 43:13
examined 4:4             filed 43:18 46:1          free 40:12                44:23 45:1, 7
example 83:14, 15        files 47:4                frequency 17:14           51:24 55:16 62:5
exchanged 57:19          fill 83:2                 frequently 49:12, 12,     63:8, 13, 23 65:9
exclusively 24:20        filling 20:4              17 85:12, 13              72:16 74:10 75:21
EXCUSED 94:18            final 53:14 88:2          friends 25:24 26:17       76:10 80:21 82:18
Executive 10:13, 14,     Finance 11:7               27:10                    83:21 84:7, 14
24 11:8                  Financial 13:22           friendship 27:14          85:16
Executives 94:3, 4       findings 53:16 86:4       front 43:5 48:7, 13      GOLDMAN 2:2
Exhibit 3:7, 8, 9, 10,   fine 15:2                  49:20, 21 81:9, 9       golf 25:19 27:19
11, 12, 13, 14, 15, 16   finished 5:12              86:17, 17                31:19, 24 32:1, 1
 19:1, 5 35:20 36:9      first 4:4 6:19            fulfill 84:5              33:3, 20, 23 34:6
 39:19, 22 40:16          10:11 14:6, 7            full 4:12 5:18            35:2, 3
 42:8, 12, 22 46:4, 8,    16:24 19:15, 17, 21,     fully 45:15              golfer 25:8, 10 28:9
12 50:7 54:24            22 20:3 25:18             functions 90:14          golfers 33:9
 55:5 56:23 60:23,        26:4 28:5 35:13          Funded 77:13             Good 4:9 14:22
24 61:4 63:7              37:3, 12 38:15           funds 27:19               17:24 18:7 20:2
 67:13, 16 68:23, 24      40:2 42:21 44:7,         further 26:21             29:7, 8 33:9 64:22,
 69:24 70:2, 7 72:4      24 47:18 54:9              43:19 45:19 48:6        24
 75:3, 7 76:17, 21        55:13 56:5 71:22          71:7 96:11, 15, 17,     graduate 9:15
 77:23 78:6, 13           82:20 87:11 95:10        21                       greet 17:20
EXHIBITS 3:6             FMLA 59:20 60:5,          future 79:9              Greg 16:5
 7:23, 24                16 61:21                  FYI 78:17                ground 5:4
Exit 81:15               focused 22:9                                       group 33:8, 12, 13
Expiration 97:9          Foley 28:19               <G>                      groups 33:8 91:17
explanation 43:10        follow 31:6, 9 45:2       Gabrielle 1:12 96:4      guess 6:13 7:23
 62:21 63:4              following 30:23            97:5, 7                  15:1, 20 36:21
explicit 74:22            50:10 54:14, 17, 19      Garland 16:5              76:22 83:11 91:2
explicitly 68:8           58:1, 2 92:5 95:17       gears 25:4               guest 28:6
express 63:23 79:22      follows 4:5               general 22:11, 12, 18    guests 29:13
expressed 64:10          follow-ups 94:11          generally 21:10          guys 33:10
eyes 84:16               foot 82:17                 22:6 80:5
                         foregoing 95:13           give 6:24 17:13          <H>
<F>                       96:13, 22                 19:21 26:24 29:15       H.R 20:3
fact 34:20               Forest 34:3, 4             30:1 31:8, 12, 20       had: 30:24 50:11
facts 69:17              form 37:1 39:1, 9          70:9 87:3 89:5           92:6
falls 14:1                41:16 63:8 64:13         given 19:9, 15, 16,      Hampton 28:17
familiar 41:6             70:12 83:10 86:14        19, 23 20:9 30:14        hand 33:11 97:4
family 27:20 32:7,       formats 43:3               45:19 47:24 74:1        handbook 19:9, 13,
15, 18, 23 36:22         former 13:6, 9, 14,        88:7 89:8 96:14         17, 19 20:9
far 5:18 27:14           18 25:1                   go 5:4 12:21             happen 57:10 85:2,
 45:20 59:4 78:19        forth 62:8 66:17           18:17 37:11 41:12       4
father 14:22 15:1, 4     forward 62:10              47:17 80:20 81:12       happened 13:10
Federal 1:15             forwarded 61:13            82:2, 23 83:2, 6, 24     36:14 54:15 58:18
feel 40:12               forwarding 43:11           84:12 87:21              62:22
fell 74:8                 78:12                    goes 24:1 26:20          happening 82:5
female 89:15 93:24       foundation 26:23           27:15 40:4 43:19        happens 85:12, 14
females 89:9 92:20        27:3, 8 30:8 37:4         82:24                   happy 58:20
Ferguson 29:1             39:9 63:9 79:14          going 5:4 6:13           harassment 39:14
field 22:20, 20                                     15:1 18:2 22:2

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                         Page 5
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 35 of 42 PageID #:509
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

40:3, 7               impression 29:8, 8        22 52:2, 22 53:4           30:10, 15 31:6, 10
hard 90:8 92:16       inaccurate 69:12           86:9                      40:7, 17 44:22
Hawks 28:18           inappropriate 54:3        interviews 16:8            45:4, 12 46:18, 24
head 5:21, 21          58:18                     51:12 53:21               48:23 49:5 50:21,
health 82:2, 7        incident 35:10 37:3       investigate 45:14         22 51:2 62:4, 20, 23
hear 6:5 92:17         39:8 41:21 42:2           54:16                     63:23 64:5, 8, 11, 18,
hearing 92:16          54:15 62:22              investigation 45:17,      19 65:18, 18, 19
Heating 33:17, 17     include 76:6              21 50:15, 18, 22           67:24 68:16 69:9
held 10:12, 17        included 72:14             51:10 52:2, 23            70:1, 9, 24 71:6, 13
Hello 4:8 17:24        75:18 77:14 95:17         53:4, 5, 12, 15, 20       72:6 77:13 79:8,
help 51:19            including 91:12            54:4, 7, 10, 18 56:12    11 80:3 81:24
hereunto 97:3         inclusive 95:14            58:9, 15 86:4, 10         85:22, 22 86:5, 6, 13,
Hi 34:15              indicated 62:11           invitation 24:12          22, 22 87:2, 3, 13
Hickman 33:18          96:19                    invite 26:12 49:21         88:21 89:9, 16
hierarchy 90:6        indirectly 8:9            inviting 79:12             93:14
high 9:21             individual 90:11          involved 12:2, 3          JCA-related 26:5
higher 14:16 93:7      92:12                     14:4 15:13 24:7          JCA's 7:18 39:14
highest 90:7          individuals 12:5           40:21 69:18               40:2 80:1 87:21
hire 16:15 24:15       15:21 42:23, 24          involvement 15:15         Jim 12:1, 4 14:12,
hired 15:12 20:8       43:15, 16 51:9, 20,      involving 35:10           24 26:15 28:16
hires 19:10           24 65:4 89:1, 5           issue 56:7 71:16           47:12
hiring 12:3 14:4       91:13, 14, 20             72:10 82:7, 7, 10, 17,   job 19:23 23:15, 16
15:13, 16, 19 50:21   influence 6:23            17                         24:1 62:11 80:15
Hodges 28:15          Information 14:2          issues 18:7 72:21          84:17 88:15
home 32:6 36:22        21:16 42:5                82:6, 13                 jobs 24:7
honorarium 29:23      informed 46:20            item 87:11                Joe 52:18
30:2, 11              initial 15:17 17:1        items 32:3, 4             joined 11:15 14:8
hope 33:19            instance 49:3 64:3        its 19:18                 joint 66:10
hoping 83:14          institutional 22:9, 14                              joke 53:22
hors 32:2 35:4        instructions 30:15        <J>                       Jones 13:2
hour 1:19 56:1         45:19                    J.C 1:6 2:11 10:5         July 10:7 78:2, 13,
hours 6:11, 17        insurance 14:3 20:4        14:7 95:6                17 79:5 97:5
How's 18:2            integral 90:14            Jackson 28:16             June 1:19 8:20
Human 14:1            intent 41:4               JACOBSEN 1:7               95:12 96:7
hypothetical 83:13    interact 17:10             2:16 25:5, 12, 16        Justice 77:13
                       30:15 49:7, 11, 16        26:5, 13, 17 27:11
<I>                   interactions 17:16         29:16 31:4, 5            <K>
idea 26:12 43:8        31:6, 10 33:6             32:18 33:3 35:11         Kacper 52:12
 77:4 79:20           interested 97:1            41:20 52:22 53:3         Kayla 89:20 90:9
ideal 85:13           interior 22:8              72:14 79:8, 12 95:7      92:13, 21 93:24
identification 19:2   interiors 22:10, 17       Jacobsen's 29:10          keep 5:5
 35:21 42:9 46:5      interpretation 48:16      January 93:5, 11          Kev 25:22 26:21
 55:1 61:1 67:14      Interrogatories 7:16,     JCA 7:11 10:6, 9,         27:18 30:14 31:14
 75:4 76:18 77:24     19                        12, 21 11:15, 16          33:22 34:12 44:1
ILLINOIS 1:1, 14,     interrupt 5:11             12:11, 17 13:5, 14,      55:7 56:18 57:18
17, 18 2:3, 8, 13     interview 12:8, 14        18 14:8 15:6              79:13
 6:13 8:15 9:2, 14     15:17 17:1 52:4, 8        16:15 17:11 18:6,        Kevin 12:13, 14
 95:1 96:1, 6, 9       54:9                     20 19:10 20:12, 19,       27:21
implied 64:21         interviewed 12:5          23 22:7 23:9              Kevin's 12:12 27:20
imposed 21:10          15:22 16:13 51:9,         24:19, 20, 24 25:1       kids 32:11
                                                 26:9 28:6 29:17

                               Worldwide Litigation Services
                           (312) 528-9111 | info@worldwidelit.com                           Page 6
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 36 of 42 PageID #:510
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

kind 9:24 16:9            learn 35:9                major 12:17, 23          members 32:15, 23
 18:3 19:18 20:20         learned 35:13              13:3                    memory 29:7
 24:19 29:19 30:15        leave 21:19 59:21         making 47:6, 9           mental 6:22
 34:17 43:6, 11            60:5                     male 91:20               mentioned 53:6
 59:2 63:4 64:21          leaves 20:23              males 89:9                79:24 90:11 91:13
 67:9 82:16, 17           led 50:18 86:24           Management 90:22,         92:12, 21
 84:18 85:10               87:5                     23, 23 91:6, 10, 14,     merit 56:7
knew 64:3                 left 29:7 32:4            15                       Met 7:5 14:6
know 6:1 8:2, 3, 6         33:11 37:23 50:14        Manager 4:22              16:24 25:16, 18
 14:14, 20, 22 15:9,       60:8 85:17 91:16          33:18 82:14, 20          47:20 86:24
11 17:3, 5 19:6, 12       legal 40:20 75:24          89:22 92:23 93:2,       MICHAEL 1:11
 20:19, 22 21:7, 19,       76:11                    3, 4, 6, 7, 9, 12, 24     3:3 4:2, 14 13:21,
19 25:5 26:12, 20         legalizing 6:14           Managers 93:14           22 95:10, 20 96:9,
 27:6, 7, 14 29:15        letter 12:11 21:12         94:2                    11, 14
 30:17 31:7 32:20,         41:4 75:10, 13, 18       manner 65:1              MICHELLE 2:7
23 33:1 34:5               76:14 87:22              Manual 19:8 40:17        mid 15:3
 36:16 38:2, 12           level 15:15 83:1           45:3 59:17, 18          middle 40:1, 3
 40:14, 15 41:1, 3, 4      90:7 93:7, 13            marijuana 6:14           Mike 20:3, 6 44:13
 43:4, 7 45:22            License 97:8              Mark 18:24                45:16 57:22 91:1
 46:21 48:20, 21          light 48:7, 13 62:10,     MARKED 3:6               Mike's 14:2
 49:3 51:2 53:2, 5        20, 24 64:24 65:20         19:2, 4 35:21 36:8      mind 5:5 18:12
 54:4, 5 59:4 60:2         66:19 70:9, 24            42:9, 11 46:5, 7         30:19, 20 39:3
 64:17 72:14, 19           73:23 86:7 87:3           55:1, 4 61:1, 3         minute 18:13 26:24
 73:12 74:18, 22          limit 6:24                 67:14, 16 69:24         mischaracterizes
 76:6 77:2 80:3, 4        lines 63:5                 70:2 75:4, 6 76:18,      63:14 65:10 74:11
 81:8 84:15               link 43:6 77:14           20 77:24 78:5            missing 69:14
knowledge 12:2            list 23:10, 12, 17, 20    Marketing 11:7           MIX 29:2
 13:4, 7, 8, 12, 13, 17   Litt 33:16                 90:1, 2                 molson@vedderprice
 15:8 18:5 21:5           little 22:16 25:4         MARY 2:12 94:10          .com 2:9
 26:4, 7 27:10             29:15 31:20 92:15        Master's 8:23, 24        moment 40:9 41:10
 30:11 32:19 44:4         live 32:4                  9:4, 5, 18               50:7 81:13
 47:10 48:22 49:2         long 8:16 10:6, 14        matter 77:10 86:23       Monday 54:15 56:3
 54:18 65:7, 8, 11         14:20 25:12 43:6         McKinney 89:20           month 17:14
 79:10, 11, 18 80:2       look 7:13, 15 19:5        McMahon 28:16            morning 17:24
 89:2                      36:22 39:18, 20          mcronin@pretzel-sto       31:22 38:15 43:24
known 25:12                42:12 61:4 67:17         uffer.com 2:14            44:10 54:6 55:13,
knows 8:5                  68:19, 23                mean 22:3 83:1           22
Kristn 90:4, 5            looked 7:22 8:11          means 27:8 43:7          moving 62:10
Kukoc 28:14                33:9                      51:1                    multiple 82:5 85:6
                          looks 63:2                medical 82:17
<L>                       lot 81:6                  medicine 6:10            <N>
laborers 23:3             Louis 4:14                meet 7:7, 10 17:20       name 4:10, 12
laid 21:20                lunch 31:24                38:14 57:22              12:16 43:5 92:21
Lang 13:2                 lunchtime 31:23           meeting 16:9 44:8,       named 89:4 92:12
LaSalle 2:8 13:2                                    11, 18 45:23 48:18       names 28:11 51:20
Lauren 90:2               <M>                        57:16 58:7 63:17        nature 33:5 80:20
lawsuit 79:24             Maguire 52:18              66:16, 20 86:2, 18      need 5:24 7:6
Le 52:6                   82:12                     meetings 64:11            33:10 38:14 39:20
leadership 21:13          mail 37:23 38:3            81:4, 7, 9               44:21 79:18 87:20,
 91:3                     main 16:20, 21, 22        Melissa 29:2, 3          21 92:8
                          81:1, 4

                                   Worldwide Litigation Services
                               (312) 528-9111 | info@worldwidelit.com                       Page 7
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 37 of 42 PageID #:511
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

needed 19:20 45:14,     Occasionally 17:12,       13 64:13 65:9, 21        paragraph 63:6
20 59:15                18                         70:12 72:16 74:10       Pardon 85:15
needs 84:16             occur 51:1                 75:21 76:9 83:10        Park 8:15
negative 48:5, 23       occurred 39:7, 13          84:9 85:1 86:14         part 22:14 42:17
 49:24 50:3 64:10       o'clock 36:21              87:16, 23 88:4           45:21 47:6, 8 51:9,
 85:22                  off-color 53:22            92:1 94:9, 14, 16       14, 15, 16 52:2, 22
negatively 49:5         offensive 53:24           once 4:18, 19 17:14,      53:4, 18 58:13
negotiations 74:7       offer 12:11               14, 15                    62:11 69:12, 13
never 82:23, 24         offered 72:3              ones 64:19                72:7, 15 79:12
new 6:3 11:1 19:9       offering 72:6, 8          Operating 91:1            86:9 96:20
news 58:20               87:22                    operation 90:15          participate 26:13
nice 34:16, 17          office 19:7 22:10,        operations 11:6, 7       participated 26:5, 9
night 55:10, 17, 19     17 34:17 40:16             89:19, 23 90:8, 9       parties 73:15 87:4
 56:3                    57:22 80:16, 17, 19,     option 20:11 59:13,       96:19, 24
nods 5:21               19, 22, 24 81:1           23 60:1, 8, 16, 17, 20   partner 14:18, 18
non-compete 20:20        83:19, 20 86:3            68:5, 9 70:19 71:2,      29:2
 21:1, 8, 14, 17, 18     88:16, 21 89:9           3 73:3, 17 74:1, 15      party 50:21
non-solicitation 21:2   Officer 13:23 91:1        options 59:3, 8, 11,     pass 27:23
Nope 10:1 44:17         Oh 25:13 45:9             14, 19 60:13 74:19,      passed 28:1 78:23
normal 17:21             73:12 85:10 93:15        23                       Pat 28:19
North 2:8               Okay 5:23, 24 6:4,        order 94:15, 16, 17      pause 18:16
NORTHERN 1:1,           8, 9 7:10, 13, 21, 24     organization's 90:6      pauses 85:15
16 95:1                  8:3, 7, 11, 13 10:11,    originally 87:15         pay 72:6
nos 5:19                14 12:16 13:4             Orland 8:15              payment 71:17
notarial 97:4            15:18 17:5, 23           outcome 97:2             people 17:22 21:21
Notary 1:13 95:24        19:16 20:8, 19           outing 25:19 26:2,        33:12 37:5 85:6
 96:5 97:8               22:13 23:15, 19          7 27:19                   88:20
notes 35:23 36:3, 4      24:6 25:4 27:1           outline 21:24            percent 14:18
 85:16 86:16             31:23 32:13 36:5,        outside 50:22             22:16 80:18, 19
notification 56:20      8 37:6, 11 38:5, 8         80:16, 22, 24 81:1      performance 18:6
Number 18:24             40:21, 24 41:9            83:20                   period 62:7
 23:5 35:19 42:23        42:17, 21 43:2, 9, 12,   outsiders 48:24          person 25:16 37:13
 43:15, 16 51:8         23 45:9, 16 47:3, 22       63:24                    84:24 89:15 90:10
 67:12 75:2 76:16        48:9 51:24 52:14         oversight 11:6           personable 18:9, 11
 86:21 89:9              55:23 56:4 57:11,        owned 14:21              personal 17:19
numbering 23:22         16 58:10 59:9             owners 11:23 14:13        26:18 63:17 82:7
                         60:17 61:19 63:4                                  personalities 29:5
<O>                      64:2 66:8 67:4           <P>                      personally 13:15
oath 5:2 95:11           69:5, 22 70:4            p.m 1:19 30:22, 22        18:9 19:14 31:8,
object 41:15 63:8        71:20 72:9 74:21          50:9, 9 92:4, 4         14 42:5 49:3, 8
 65:9 74:10 83:10        75:1 78:8 81:11           96:7, 16                 53:8 86:1 96:10
 86:14                   82:6, 16 83:5, 13        page 39:19, 23 40:4,     persons 96:18
Objection 12:18          85:10, 24 89:8           4, 5 42:22 72:4          PETER 1:7 2:16
 26:23 27:3, 7 30:8      90:6, 16 91:19            77:14 96:19              25:5 95:7
 37:4 38:23, 24          92:1 93:6, 10, 13, 20,   pages 95:14              phone 36:23 37:17
 39:9, 15 64:13         23 94:4, 7                paid 60:9                 38:3 52:13 62:18
 65:21 70:12 71:18      Olczyk 28:20, 23          paint 64:23               63:5 66:17, 23
 76:9 79:14 84:9        old 32:13                 Painters 23:4, 4          69:14
 85:1 87:16, 23 88:4    OLSON 2:7 12:18           paperwork 20:4           physical 6:22 54:1
objects 12:20            37:4 39:15 40:9           61:21                   picked 37:24
obviously 27:6           41:15 45:7 63:8,

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                        Page 8
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 38 of 42 PageID #:512
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

picking 50:14           PRESENT 2:16              Project 4:22 80:20          Radoha 11:13
place 28:4 56:13         23:16 48:18 53:22         81:8 82:14, 20              12:14 27:21 28:1
Plaintiff 1:4 2:4        58:10, 16, 17 62:4,       89:22 90:4 92:23            52:20
 4:3, 11 95:4           20, 23 65:19 66:8          93:2, 3, 4, 6, 7, 9, 12,   raise 27:19
Plaintiff's 7:19 8:1     67:1, 5, 10 70:8, 24     14, 24 94:2, 3, 4           rare 83:1
Planning 9:12 79:8       86:18 87:2, 2 96:17      projects 17:17              RCX 3:2
Played 31:19, 24        presentation 58:14         23:21 80:7 81:2            RDX 3:2
players 34:6            presented 59:12, 12       promoted 93:4, 12           reach 42:1 87:4
pleasantries 17:21       60:17, 20 62:1           proprietary 21:15           reaching 20:11
 57:19                   67:21, 23 68:16, 20,     prove 53:16                 read 40:9, 12 41:14
please 4:12 5:12,       21 69:2 70:2, 6, 18       proven 53:19                 46:15 51:19 52:1
17 6:1                   73:2 74:18, 22           provide 64:18 65:5,          56:9 63:11, 12
point 21:23 35:9         86:3, 6                  18                           95:13
 47:4 60:15 71:16       presenting 58:8           provided 19:12              reading 76:24
 73:7 82:1              preserve 73:19            provides 89:10              really 15:20 90:13
Policies 19:7 39:14     President 10:13, 18       PTO 46:13, 19, 24           reason 6:21 64:8
 40:16 45:2 59:16        11:5, 11, 18, 21 91:3     56:17 57:8, 15              66:1 82:3 83:5, 23
policy 39:18 40:3, 7    pretty 19:23 21:20        Public 1:13 95:24            84:1 88:2
portion 20:3 23:17       33:9 48:5 63:5            96:5 97:8                  reasons 16:21, 22
 71:22 80:15, 16         74:7 83:1 84:5           Pudlo 1:12 96:4              75:17 76:7 82:3
 91:24                  PRETZEL 2:12               97:5, 7                     85:3 87:21
position 16:13          prevent 6:24              purchased 14:23             recall 4:21 5:5
 89:21 90:18            prevented 82:18           purposes 6:15                7:22 15:24 33:2
positions 90:16         previous 27:9              93:22                       34:14, 18 36:24
positive 48:7, 13        37:11 41:1 78:2          pursuant 1:14                38:11 41:9 44:2
 49:24 50:2 62:10,      previously 7:17           purview 14:2                 45:23 46:8, 17
20, 24 64:24 65:20       56:19                    put 45:16 62:17              48:9 49:23 50:2, 4
 66:18 70:9, 24         PRICE 2:7                  63:2 80:8 84:16             53:11 54:21 55:5,
 73:23 86:7 87:3        priced 81:10                                          14 57:7, 16 58:3, 7,
possible 93:1           pricing 80:8, 11          <Q>                         8, 21, 22, 24 59:1, 2
post 9:21               Primarily 11:1            quarters 17:22               61:12, 15, 16, 17, 18
potential 48:7, 13      Prior 30:14 32:5          question 5:13, 14            64:1, 17 65:6
 59:8 80:7 81:2, 3       63:14 65:10 73:18         6:2, 3, 3, 6, 7, 8, 20      68:11 71:23 72:1,
 84:17                   74:11                     12:22 14:22 22:5           9, 24 74:3, 5, 6
potentially 24:16       probably 5:6 8:5           27:9 29:9 32:22,            76:23, 24 77:7, 9, 12,
Power 13:21, 22          17:15 23:10 32:21        22 37:12 41:1, 9, 13        17 81:24 82:10
 14:6, 9 20:12 22:4      36:17, 20 37:23           43:2 48:19 63:10           recap 86:20 87:7
 44:13, 19 45:16         38:14 49:11 93:19         64:15 65:14 69:16          receive 20:15 29:19
 46:20 47:10, 11, 14,   Procedure 1:15             70:14 83:11                received 12:11
20 48:1 50:19           Procedures 19:8           questioned 58:16             29:22 70:1 71:8
 53:6 57:23 61:10,       40:17 45:3 59:16         questions 5:17 7:1          receives 69:9
20 64:12 66:6, 11       proceed 5:5 35:23          8:4 20:2, 5, 7, 9, 13      receiving 43:23
 67:5, 7, 10 74:20       38:17 43:2                27:5 31:4 94:8, 9,          44:2 71:1, 8
 76:15 77:2, 6          proceedings 30:24         12                          recess 30:21 50:8
 78:14 85:21 86:9,       50:11 92:6               quick 30:18 50:6             92:3
16, 24 87:1 88:19       professional 25:8          91:22                      recognize 36:9
 91:1                   program 9:19 32:2,        quite 14:23 29:7             42:13, 14 61:5
Power's 14:4 48:16      5                                                      67:17, 19 76:21
 78:12                  prohibited 20:21          <R>                         recollection 44:9
prepare 7:3             prohibits 24:24           Rachael 90:4                 47:19 58:5 62:19
prepared 7:17                                     radius 21:21                 66:24 71:21 72:12

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                             Page 9
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 39 of 42 PageID #:513
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

record 4:13 18:17       represent 48:6, 12        ROWENA 1:2                61:2 63:11, 18
 31:1 41:14 50:12        49:18 62:9 64:24          2:16 56:7 95:2           64:14 65:12, 24
 63:12 81:12, 14, 19     73:22 84:20              Rowena's 51:15            67:12, 15 70:13, 16
 92:7 96:13             representing 66:18        rule 24:24                72:20 74:13 75:2,
recreational 6:14, 17   requested 41:14           rules 5:5 31:5, 9, 12    5 76:2, 12, 16, 19
reference 19:20          59:4 63:12                                         77:22 78:1 79:17
referenced 85:20        requests 65:3             <S>                       81:18, 20 83:12
referring 56:22         require 24:19             Sales 11:7 91:2, 3        84:11 85:4, 15, 19
 86:12                  required 30:1 81:7        SAM 2:2 4:10              86:19 87:19, 24
refill 18:13            requirements 21:10        sam@goldmanehrlic         88:9 91:22 92:2, 7,
reflected 49:5 64:4     research 27:20            h.com 2:4                11, 17, 19 94:7, 10,
refrain 5:20            reserve 94:14             sat 15:17                15
regarding 41:21         reserved 96:22            Saunders 90:2            see 34:9 43:1, 3
 46:18 48:1 66:17       reside 8:13               save 61:20                84:14
 68:4 71:22 78:20       resident 8:16             saw 55:11 57:20,         seeing 34:9 36:15
regret 79:12, 22        Resources 14:1            21 61:15, 16              46:8 55:5, 9, 21
reject 68:9 73:3        respond 24:14             saying 24:10 34:15        61:12 77:19
related 4:23 17:16      responded 5:14             38:9, 10 49:23          seeking 25:1 69:15
 21:12 59:7 62:9        response 33:21             83:22                   seen 25:14 55:12,
 84:4 96:24              34:19 45:5, 12           says 40:14 41:2          19 56:2 75:7
relating 8:8 43:20       58:19 80:12               43:4 61:20 63:6         selected 24:13
relation 15:18          responsibilities           78:4                    self-perform 22:19
relationship 26:19,      10:23 11:4 19:24         scheduling 82:4, 6,      send 24:12 76:13
20                       83:8, 17, 23 84:3, 6     11 85:2                  sending 77:2
Release 72:10, 15       responsibility 82:21      Scheitel 52:10           sends 69:8
relevance 12:18          83:9                     school 9:21              senior 21:3, 13, 19
relevancy 79:15         rest 21:4 57:14           Schumacher 12:1, 4        89:15
relevant 23:17          restate 70:21              14:12 26:15 27:10       sent 35:16 36:16
relieved 83:9           results 53:11 58:9,        43:16 47:12 55:6,        42:18 55:10, 20
rely 83:14              11                        24 56:5, 12               56:1, 6, 12 61:10, 24
remainder 46:14         retaliated 13:19          Schumachers 15:5          69:24 71:1 75:11
 56:17 57:3, 8          return 21:15 73:3,         44:16 91:5, 12           76:22 78:14
remember 8:6            4 74:15                   Schumacher's 26:14       sentiments 48:1
 12:10 33:14 34:9,      returned 38:1             science 9:10             separate 21:2
15, 22 36:15 37:2,      review 20:1 24:15         scope 24:4, 13 81:5,     separation 71:17
15, 21 38:5, 9, 9, 13   reviewed 7:16             8                        September 55:6
 44:6, 7, 11 48:11      reviewing 40:22           scopes 80:9               56:18 58:4 60:21
 51:17 54:8, 10         Richard 13:2              seal 97:4                 61:8
 55:9, 21 59:7, 9       riding 33:7               second 63:6              sequence 31:21
 72:21 77:19 78:24      Riemsdyk 28:18, 22        section 40:2, 13          69:10, 20
 79:2, 3 82:12, 16      Right 12:23 18:1           41:7 72:4, 10, 11, 22   serious 38:12, 19, 22
remind 72:16 75:22       34:7 63:22 73:19,        SEDAEI 2:2 3:4            39:3, 8 44:20
remotely 88:16          21 90:12 92:2, 21          4:7, 10 12:19           server 47:16 88:14,
repeat 6:6 63:10        rights 71:19               18:12, 17, 18, 24       17
rephrase 6:6            ring 78:19                 19:3 29:6 30:9, 20      set 69:17 97:3
report 11:8, 13, 21,    River 34:3, 4              31:1, 2 35:19, 22       severance 62:2, 5
23 61:21 69:6 94:2      Ro 36:13                   37:6, 7 38:24 39:2,      66:9 67:1, 6, 20, 23
reported 11:19          Robertazzo 90:5           11, 17 40:11 41:12,       68:4, 17, 20 69:2, 9,
reporter 5:10           role 13:24 29:10,         18 42:7, 10 45:10        21 70:1, 6, 17 71:2,
 28:20 96:5             11, 12 47:12               46:3, 6 50:6, 12, 13    8, 9, 14 72:7 73:2
reports 14:14           round 35:3                 54:23 55:3 60:23

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                        Page 10
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 40 of 42 PageID #:514
                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 74:7 87:5              22 62:13 65:2, 5          stuff 20:4 21:16         talking 45:11 57:3
sexual 39:14             72:1, 22 74:1, 14        sub 23:10, 12             63:19 77:7, 9 81:21
shakes 5:22              78:21 82:12 86:11        subcontracting           tapers 23:3, 4
sheet 95:18              89:4                      23:16                   team 91:4, 6, 10, 14,
shook 33:11             specifics 48:9            subcontractors 23:6,     15
Shorthand 96:4          speculate 51:3            9, 11, 13 24:13, 18      technical 16:17
short-term 59:22, 24     65:23 79:16, 19           25:2 48:8, 14, 24        43:9
show 57:12 68:12         87:18, 20                 49:8, 13, 21, 22        Technology 14:2
showed 56:19            speculation 39:16          63:24 80:11 81:3        telephonically 81:17
showing 19:4 36:8        65:22 84:10 87:17        subject 77:10 86:23      television 25:9
 42:11 46:7 55:4        speech 29:15              subs 23:19               tell 7:6 8:5, 13, 19,
 61:3 67:16 75:6        spend 83:20               SUBSCRIBED               21 13:21 19:6
 76:20 78:5             spending 20:2 33:2         95:20                    21:10 27:17 28:11
sick 60:13              spent 80:15, 22           subsequent 66:23          33:13 36:11 39:19
side 89:20, 23, 24       83:19                    substances 6:23           42:12 47:22 52:3
 90:3                   spoke 37:5, 13            sue 13:9                  53:8 61:4 67:17
sign 21:1, 6, 9         spoken 26:2 37:8          sued 13:6                 75:9 80:15 88:1
 29:14 68:5              41:20 53:9               sufficiently 41:6        tells 12:22
signatory 23:2          sports 29:4               suit 97:1                temporarily 83:6, 9
signature 12:10         SS 96:1                   Suite 1:18 2:3, 13        84:8, 22
 75:15 76:3 95:15       staff 21:3, 13 22:21       96:8                    ten 93:18, 19, 20
 96:21                  stamp 36:16 55:17,        superior 16:18           tenure 89:17
silent 32:3             23                        supervisor 17:8          terminate 47:15
similar 64:19           stamped 39:23             sure 5:20 8:15            73:8
site 47:20 84:14, 17,   stand 88:3                 14:23 20:17 28:13       terminated 47:4, 23
18                      standpoint 90:9            33:15 39:21 43:9         68:1 74:16 87:14
sitting 81:4            start 10:11 63:1           45:1 51:4, 21, 23        88:14 96:16
situation 69:19         started 32:3 93:3, 8       56:4 65:2, 15           termination 73:18
 85:10                  starts 40:3                69:16 80:7 84:2          75:10, 18 76:7, 14
six 72:3, 6, 8 91:14    State 1:14 4:12            85:16                    87:6, 14, 22
small 18:3               8:14 73:2 96:1, 6        surprise 30:3            terms 21:21 59:5
smaller 24:8            stated 66:1 68:13,        Switching 25:4            71:9, 14 73:14, 16
smart 18:11             22 69:17                  sworn 4:1, 4 95:11,       89:17, 18, 19
software 16:19          statement 45:24           20 96:12                 testified 4:4
solicit 24:11 80:11      46:19 53:7               system 16:19 43:11       testify 96:12
somebody 50:22          statements 43:20          systematic 23:22         testimony 5:1
sorry 22:11 26:24        47:24                                              63:14 65:10 74:11
 46:9 47:11, 16 85:8    STATES 1:1, 16            <T>                       86:21 96:13 97:3
sought 44:24             43:18 69:7 79:2          T.V 25:14                Thank 27:2 92:18
South 1:17 2:3, 13       95:1                     take 5:24 18:12          Thanks 94:12
 96:8                   stating 46:13              19:5 30:18 40:9         thereof 97:2
speak 34:12 37:17       Steve 16:3 90:24           42:12 45:12 50:6        thing 18:3 38:15
 41:23 86:15            sticking 71:16             60:8 61:4 67:17          53:13 55:13 81:2, 4
speaking 5:15 36:6,     Stojowski 52:12            74:15 79:12 80:7        things 20:5 21:22
24 37:2                 stop 45:7                  88:2                     22:15 45:2 48:5
specific 17:16          STOUFFER 2:12             taken 1:11, 14            63:16, 19 64:23
 21:20 24:2 54:21       Street 1:18 2:3, 8         30:21 50:8 56:13        think 14:11, 15
 65:3 90:12, 17, 21      96:8                      59:16 92:3 95:12         16:17 21:12 28:24
specifically 12:22      stress 6:22               takeoff 80:10             29:12 32:4 48:11
 21:6 38:8 44:5         striking 53:23            talk 18:3 42:2 51:4       51:6 53:3 55:12
 45:20 51:19 58:21,                               talked 83:17 88:13        56:23 60:13 63:15,

                                Worldwide Litigation Services
                            (312) 528-9111 | info@worldwidelit.com                        Page 11
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 41 of 42 PageID #:515
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

15 64:2 65:14            Trevor 28:17, 22          Unused 60:10, 12, 13     way 12:20 27:5
 66:1, 22 78:23          trouble 61:21             unusual 6:22              32:7 37:1 65:4
 83:7 86:8 87:10         true 61:19, 24 96:13      upset 58:24 59:1          78:15 96:24 97:1
 88:18 89:4 91:18,       truth 96:12               62:24                    weather-wise 34:16
23 94:7                  truthful 7:1              Urban 9:11               week 17:14, 15
thinking 72:22           try 5:17, 19, 20          Urbana-Champaign          54:13, 17, 17, 19, 22
third 50:21               70:20                    9:2, 14                   56:17, 18 57:5, 9, 14
Thirteen 8:18            trying 4:21 28:24         use 5:18 18:10            58:1, 2
thought 54:3 58:18        33:14 43:10 51:17        19:19                    weeks 72:3, 6, 8
thoughts 63:23            69:19                    usual 61:22 69:7         Weil 90:4
threatened 13:9          Tuesday 54:16             usually 19:17, 22        Well 37:1 45:6
 48:23                    55:21 58:3               20:2 29:14 82:4           47:10 57:17 64:21
Three 32:12 78:14        Turner 4:23               85:2                      65:13 69:13 82:20
 94:6                    twelve 6:11, 17                                     93:14
three-year 9:18          two 10:16, 21             <V>                      Wennington 28:14
Tim 52:7                  16:20, 21, 22 21:2,      V.P 11:8                 went 31:24 36:22
time 11:11 14:6          24 26:21 46:9             V.P. 10:15, 24            62:8 66:17 68:24
 16:24 17:8 25:18         55:23 69:20 74:22        vacation 47:1            we're 21:20 23:2
 26:4 33:2 34:22          91:12, 17                 57:15 60:11, 12          56:15 69:13
 35:13 36:16 37:24       type 7:21                 Van 28:18, 22            We've 28:13, 24
 44:6, 7 55:17, 23       types 7:15                various 16:10 29:4        58:15 82:10
 56:11 57:20, 21         typically 49:19            65:3                    WHEREOF 97:3
 59:6, 15 60:9 62:7,                               VEDDER 2:7               wife 32:9
12 73:1, 24 80:22        <U>                       venue 34:1               William 91:1
 81:23, 24 82:5          Uh-huh 7:18 18:4          verbal 5:21              WITNESS 3:2 4:1,
 83:18, 19, 20 92:16      34:8 50:5 81:22          version 80:13            3 18:14 27:1
times 17:19               92:14                    versus 5:19               28:21 45:9 51:12
Timothy 52:6             uh-huhs 5:19              Vice 10:13 91:2           85:18 92:10 94:18
title 10:9, 11, 17, 19   uh-uhs 5:19               violation 39:14           96:22
 89:18, 19               unable 82:1 83:6,         voice 37:23 38:3         women 89:2, 10
titles 10:21             24                        vs 1:5 95:5              words 36:12 78:16
To: 43:4                 unclear 21:23                                      work 14:7 16:19
today 5:2, 10 6:24       understand 5:1 6:5        <W>                       22:8, 19 23:5, 9
 10:19 13:5               8:4 22:2 56:11           W-9's 20:4                24:4, 13, 20 46:14
today's 7:3               64:15 65:15 82:13        Wacker 2:13               57:4 59:5 60:9, 18
told 19:19 31:5           83:11 85:18 88:5, 6      wait 5:12, 14             61:22 62:6 68:6,
 40:4 42:1 68:8          understanding             waived 71:19             10, 14, 23 69:6
 73:18 74:14 88:19        20:24 27:18 46:24        waiving 71:19             70:19 71:3 73:3, 4,
Tom 11:10, 19 12:1,       48:3 51:8 56:16          Wakefield 13:3           17, 19, 21 74:15
4 14:19 33:17 52:6        80:6                     walk-through 49:19,       80:9 84:21, 23
tomorrow 61:22           understands 20:18         22 83:7 84:20             86:7 88:1, 8, 20
 69:6                    Understood 5:16           walk-throughs             89:11
Tony 28:14                6:8 70:14 92:10           48:14 49:18 63:1        Workers 4:23
top 42:21 43:4           union 22:20, 23            81:2 82:2, 5, 19, 23,   working 15:5
 46:12 55:5 61:7          23:1, 2, 4               24 83:21, 24 84:4, 7,     17:21 20:21 49:24
trades 23:23 24:5, 7     UNITED 1:1, 15            23, 24 85:12              86:22 89:16
transcribe 5:10           95:1                     want 20:17 45:8          workload 22:22
transcript 95:13         University 9:2, 14         56:4, 6 65:15 68:3       80:20
 96:20                    13:1                     wanted 57:12 71:4        Wow 25:13
travel 30:6              unpaid 60:5                80:14                   write 78:16
                                                   water 18:15

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                         Page 12
Case: 1:18-cv-04542 Document Michael
                             #: 53-2 Yazbec  - 6/26/2019
                                     Filed: 02/20/20 Page 42 of 42 PageID #:516
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

writing 74:4
wrong 50:7 55:15

<Y>
YAZBEC 1:11 3:3,
7, 8, 9, 10, 11, 12, 13,
14, 15, 16 4:2, 8, 14
 19:1, 4 31:3 35:20
 42:8, 11 46:4
 50:14 54:24 55:4
 60:24 67:13 75:3
 76:17 77:23 95:10,
20 96:9, 11, 14
year 9:3 10:8 28:4,
5, 15, 16, 17 29:1
 33:19 79:5 93:11
years 4:22 5:6
 8:18 10:7, 8, 16
 25:13 26:21 38:2
yeses 5:19
yesterday 36:4




                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com               Page 13
